Exhibit 10.1

EXECUTION COPY

 

 

 

PURCHASE AND ASSUMPTION AGREEMENT

between

BANCO POPULAR DE PUERTO RICO

(“Seller”)

and

FIRSTBANK PUERTO RICO

(“Purchaser”)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

 

TRANSFER OF ASSETS AND LIABILITIES; INTENT OF THE PARTIES

     2   

Section 1.1.

 

Transferred Assets

     2   

Section 1.2.

 

Assumed Liabilities

     3   

Section 1.3.

 

Intention of the Parties

     5   

ARTICLE II

 

BID SUBMISSION, EFFECTIVE TIME AND CLOSING

     5   

Section 2.1.

 

Bid Submission

     5   

Section 2.2.

 

Effective Time

     6   

Section 2.3.

 

Closing

     6   

Section 2.4.

 

Purchase Price

     7   

Section 2.5.

 

Post-Closing Adjustments; Settlement

     8   

Section 2.6.

 

Periodic Payments

     10   

ARTICLE III

 

TRANSITIONAL MATTERS

     10   

Section 3.1.

 

Data Conversion

     10   

Section 3.2.

 

Planning

     11   

Section 3.3.

 

Signage

     11   

ARTICLE IV

 

INDEMNIFICATION

     11   

Section 4.1.

 

Seller’s Indemnification of Purchaser

     11   

Section 4.2.

 

Purchaser’s Indemnification of Seller

     12   

Section 4.3.

 

Claims for Indemnity

     12   

Section 4.4.

 

Treatment of Indemnification Payments

     13   

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF SELLER

     13   

Section 5.1.

 

Corporate Organization

     13   

Section 5.2.

 

No Violation

     13   

Section 5.3.

 

Corporate Authority

     14   

Section 5.4.

 

Enforceable Agreement

     14   

Section 5.5.

 

No Brokers

     14   

Section 5.6.

 

Regulatory Matters

     14   

Section 5.7.

 

No Liens

     14   

Section 5.8.

 

Limitation of Representations and Warranties

     14   

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER

     15   

Section 6.1.

 

Corporate Organization

     15   

Section 6.2.

 

No Violation

     15   

Section 6.3.

 

Corporate Authority

     15   

Section 6.4.

 

Enforceable Agreement

     15   

Section 6.5.

 

No Brokers

     15   

 

-i-



--------------------------------------------------------------------------------

Section 6.6.

Regulatory Matters

  15   

Section 6.7.

Acknowledgement

  16   

Section 6.8.

Limitation of Representations and Warranties

  16   

ARTICLE VII

RIGHTS AND OBLIGATIONS OF PARTIES PRIOR TO AND AFTER EFFECTIVE TIME

  16   

Section 7.1.

Application for Approval to Effect Purchase of Transferred Assets and Assumption
of Assumed Liabilities

  16   

Section 7.2.

Public Announcements

  16   

Section 7.3.

Fees and Expenses

  17   

Section 7.4.

Efforts; Further Assurances

  17   

Section 7.5.

Liabilities, Duties and Obligations under the Primary P&A Agreement

  17   

Section 7.6.

Bank Premises and Personal Property

  17   

Section 7.7.

Assignable Contracts

  20   

Section 7.8.

Transferred Loans

  20   

Section 7.9.

Put Right with Respect to Certain Loans

  20   

Section 7.10.

Retention or Repurchase of Assets Essential to Receiver

  22   

Section 7.11.

Agreement with Respect to Public Deposits

  22   

Section 7.12.

Agreement with Respect to Interest on Non-Transaction Deposits and Early
Withdrawal

  22   

Section 7.13.

Agreement with Respect to Unclaimed Deposits

  22   

Section 7.14.

Continuation of Banking Business

  23   

Section 7.15.

Insurance

  24   

Section 7.16.

Office Space for Receiver and Corporation

  24   

Section 7.17.

Employee Matters

  24   

Section 7.18.

Duties with Respect to Depositors of Transferred Branches

  25   

Section 7.19.

Books and Records

  26   

Section 7.20.

Payment of Transferred Deposits

  27   

Section 7.21.

Withheld Payments of Transferred Deposits

  27   

Section 7.22.

Proceedings with Respect to Certain Transferred Assets and Assumed Liabilities

  27   

Section 7.23.

Information

  28   

Section 7.24.

Audit by Receiver or Corporation

  28   

Section 7.25.

Tax Matters

  28   

Section 7.26.

Operating Expenses

  29   

Section 7.27.

Defense and Settlement of Certain Claims

  29   

Section 7.28.

Wrong Pocket Assets

  29   

ARTICLE VIII

CONDITIONS TO PURCHASER’S OBLIGATIONS

  30   

Section 8.1.

Representations and Warranties

  30   

Section 8.2.

Obligations Performed

  30   

Section 8.3.

Bid Acceptance; Primary P&A Closing

  30   

Section 8.4.

Regulatory Approval

  30   

Section 8.5.

Orders

  30   

 

-ii-



--------------------------------------------------------------------------------

ARTICLE IX

CONDITIONS TO SELLER’S OBLIGATIONS

  30   

Section 9.1.

Representations and Warranties

  30   

Section 9.2.

Obligations Performed

  30   

Section 9.3.

Bid Acceptance; Primary P&A Closing

  31   

Section 9.4.

Regulatory Approval

  31   

Section 9.5.

Orders

  31   

ARTICLE X

TERMINATION

  31   

Section 10.1.

Automatic Termination

  31   

Section 10.2.

Other Termination

  31   

Section 10.3.

Procedure upon Termination

  31   

Section 10.4.

Payment of Expenses

  32   

ARTICLE XI

MISCELLANEOUS PROVISIONS

  32   

Section 11.1.

Survival

  32   

Section 11.2.

Amendment and Modification

  32   

Section 11.3.

Waiver or Extension

  32   

Section 11.4.

Assignment

  32   

Section 11.5.

Confidentiality

  33   

Section 11.6.

Addresses for Notices, Etc.

  33   

Section 11.7.

Counterparts

  34   

Section 11.8.

Headings; Construction

  34   

Section 11.9.

Governing Law

  34   

Section 11.10.

Jurisdiction; Enforcement

  34   

Section 11.11.

Waiver of Jury Trial

  35   

Section 11.12.

Entire Agreement

  35   

Section 11.13.

Severability

  35   

Section 11.14.

Parties in Interest

  35   

 

-iii-



--------------------------------------------------------------------------------

Exhibits

 

1 Transferred Branches 1.1(a)(1)(A) Owned Bank Premises 1.1(a)(2)(B) Leased Bank
Premises 1.1(a)(5)(C) Final Project 15001 Loan Pools as of 12/31/14 1.2(a)(1)
Assumed Deposits Associated with Transferred Branches 2.2(b)(6) Form of Closing
Statement

 

-iv-



--------------------------------------------------------------------------------

Table of Definitions

 

Acquired Assets

Section 7.19(a)

Agreement

Preamble

Alliance Agreement

Recitals

Alliance Bid

Recitals

Alliance Bidder

Recitals

Assignable Contracts

Section 1.1(a)(2)(B)

Assignment and Assumption Agreement

Section 2.3(b)(9)

Assumed Deposits

Section 1.2(a)(1)

Assumed Liabilities

Section 1.2(a)

Bank Closing Date

Section 2.2

Bank Premises

Section 1.1(a)(1)(B)

Bank Premises Surrender Date

Section 7.6(c)(1)

Bid Acceptance Deadline

Recitals

Bid Form

Section 2.4(c)(4)

Bill of Sale

Section 2.3(b)(8)

Book Value

Section 2.4(a)

Business Day

Section 2.2

Closing

Section 2.2

Closing Date

Section 2.2

Closing Statement

Section 2.3(b)(6)

Coins and Currency

Section 1.1(a)(5)(C)

Conversion

Section 3.1

Conversion Manager

Section 3.2

Corporation

Recitals

Credit Files

Section 7.9(c)(2)

day

Section 2.2

Deposit Secured Loans

Section 1.1(a)(5)(B)

Effective Time

Section 2.2

Eligible Individuals

Section 7.17(b)

Excluded Assets

Section 1.1(b)

Failed Bank

Recitals

Failed Bank Assessment Area

Section 7.14(a)

Failed Bank Records

Section 1.1(a)(8)

Fair Market Value

Section 7.6(c)(2)

FDIC

Recitals

FDIC Obligations

Section 1.2(a)(2)

FDIC Office Space

Section 7.16

Information

Section 11.5

IRA Accounts

Section 1.2(a)(1)(B)(ii)

Lead Bidder

Recitals

Leased Bank Premises

Section 1.1(a)(1)(B)

Leased Data Management Equipment

Section 1.1(a)(1)(C)

Liabilities Assumed

Section 7.19(a)

Liens

Section 1.1(a)

 

-v-



--------------------------------------------------------------------------------

Loss

Section 4.1

Optional Loan Pools 30

Section 1.1(a)(5)(C)

Order

Section 8.5

Overdraft Loans

Section 1.1(a)(5)(A)

Owned Bank Premises

Section 1.1(a)(1)(A)

Parties

Preamble

Personal Property

Section 1.1(a)(1)(C)

Post-Closing Statement

Section 2.5(a)

Primary P&A Agreement

Recitals

Pro Forma

Section 2.5(a)

Purchase Price

Section 2.4

Purchaser

Preamble

Qualified Beneficiaries

Section 7.17(c)

Receiver

Recitals

Repurchase Price

Section 7.9(c)(5)

Retained Employees

Section 7.17(a)

Retained Records

Section 7.19(a)

Safe Deposit Box Business

Section 7.14(b)

Safe Deposit Contracts

Section 1.1(a)(3)

Safekeeping Assets

Section 1.1(a)(4)

Safekeeping Business

Section 7.14(c)

Seller

Preamble

Seller Transfer Costs

Section 2.4(d)

Settlement Date

Section 2.5(c)

Settlement Interest Rate

Section 2.5(d)

SFR Loans

Section 1.1(a)(5)(C)

Specialty Assets

Section 1.1(a)(1)(C)

Tax

Section 7.25(f)

Tax Authority

Section 7.25(h)

Tax Returns

Section 7.19(c)

Transfer Taxes

Section 7.25(g)

Transferred Assets

Section 1.1(a)

Transferred Branch Employees

Section 7.17(a)

Transferred Branches

Recitals

Transferred Deposits

Section 1.2(a)(1)

Transferred Loans

Section 1.1(a)(5)(C)

TSA

Section 3.1

Unclaimed Deposits

Section 7.13

 

-vi-



--------------------------------------------------------------------------------

PURCHASE AND ASSUMPTION AGREEMENT

This PURCHASE AND ASSUMPTION AGREEMENT (this “Agreement”) is entered into as of
February 18, 2015 between Banco Popular de Puerto Rico (“Seller”), and FirstBank
Puerto Rico (“Purchaser”, together with Seller, the “Parties”).

W I T N E S S E T H:

WHEREAS, the Federal Deposit Insurance Corporation (“FDIC”) is currently
marketing FDIC Project 15001, a failed bank acquisition of Doral Bank (the
“Failed Bank”), and has announced that February 19th, 2015 at 8:00 am CST is the
bid acceptance deadline (the “Bid Acceptance Deadline”);

WHEREAS, the FDIC has provided a process whereby prospective bidders may
establish an alliance to submit a bid (an “Alliance Bid”) through a lead bidder
(the “Lead Bidder”) that encompasses assets or liabilities of the Failed Bank
that such Lead Bidder intends to acquire and then subsequently transfer to a
third-party member of the alliance (such third party, an “Alliance Bidder”);

WHEREAS, the Parties desire to make one or more Alliance Bids by the Bid
Acceptance Deadline, with Seller serving as the Lead Bidder and party to the
purchase and assumption agreement to be entered by and among Seller, the FDIC,
in its capacity as Receiver (the “Receiver”) and the FDIC, acting in its
corporate capacity (the “Corporation”) (the “Primary P&A Agreement”), and with
Purchaser serving as an Alliance Bidder;

WHEREAS, the Parties entered into an alliance agreement, dated as of
February 18, 2015, by and between the Parties (the “Alliance Agreement”) and
agreed to work in good faith to enter into this Agreement as promptly as
practical after the date of the Alliance Agreement;

WHEREAS, if an Alliance Bid is accepted by the FDIC, Seller, in its capacity as
the Lead Bidder, will purchase certain assets and assume certain liabilities of
the Failed Bank upon the terms and conditions to be set forth in the Primary P&A
Agreement, including certain assets and liabilities associated with the branches
of the Failed Bank set forth in Exhibit 1 (the “Transferred Branches”); and

WHEREAS, Purchaser, as an Alliance Bidder, desires to purchase from Seller, and
Seller, as the Lead Bidder, desires to sell to Purchaser, the Transferred
Assets, and Purchaser, as an Alliance Bidder, desires to assume from Seller, and
Seller, as the Lead Bidder, desires to have Purchaser assume, the Assumed
Liabilities (including the Transferred Deposits) (each as defined herein), in
each case upon the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual agreements
hereinafter set forth, Seller and Purchaser agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

TRANSFER OF ASSETS AND LIABILITIES; INTENT OF THE PARTIES

Section 1.1. Transferred Assets.

(a) As of the Effective Time and upon the terms and conditions set forth herein,
Seller will sell, assign, transfer, convey and deliver to Purchaser, and
Purchaser will purchase from Seller on the terms set forth herein, all of the
rights, title and interest of Seller in the following assets, only to the extent
such assets are transferred to Seller under the Primary P&A Agreement or the
FDIC agrees to transfer any such assets directly to Purchaser and subject to all
liabilities for indebtedness collateralized by “Liens” (as defined in the
Primary P&A Agreement) affecting such assets (if any) to the extent provided in
Section 2.1 of the Primary P&A Agreement other than liabilities for borrowings
from, and obligations and indebtedness to, Federal Reserve Banks and Federal
Home Loan Banks (if any) (collectively, the “Transferred Assets”):

(1) the rights set out in Section 7.6 of this Agreement with respect to:

(A) all real estate and improvements thereon of the Transferred Branches that
are owned by the Failed Bank (the “Owned Bank Premises”), all of which Owned
Bank Premises are listed on Exhibit 1.1(a)(1)(A);

(B) all leases under which land and/or buildings used as Transferred Branches
that are leased by the Failed Bank as of the Closing Date and which Seller has
an option to assume under the Primary P&A Agreement (the “Leased Bank Premises”,
and together with the Owned Bank Premises, the “Bank Premises”), all of which
Leased Bank Premises are listed on Exhibit 1.1(a)(1)(B);

(C) furniture, fixtures, leasehold improvements, equipment and other tangible
personal property located at the Transferred Branches (but only to the extent
that they are located at the Transferred Branches), including “Specialty Assets”
but excluding “Leased Data Management Equipment” (each as defined in the Primary
P&A Agreement) (collectively, the “Personal Property”); and

(D) leases of Personal Property located at the Transferred Branches;

(2) the rights set out in Section 7.7 of this Agreement with respect to those
operating contracts under which goods or services are provided at the
Transferred Branches, but excluding (A) all contracts that do not apply solely
to the Transferred Branches but also apply to other branches or operations of
the Failed Bank, and (B) all data processing contracts, regardless of scope
(subject, in each case, to such exclusions, the “Assignable Contracts”);

 

-2-



--------------------------------------------------------------------------------

(3) all safe deposit contracts and leases for the safe deposit boxes located at
the Transferred Branches (the “Safe Deposit Contracts”), if any;

(4) all securities and other items held at the Transferred Branches in
safekeeping for customers of the Failed Bank (the “Safekeeping Assets”), if any;

(5) the loans set forth below:

(A) overdrafts of customers (including but not limited to overdrafts made
pursuant to an overdraft protection plan or similar extension of credit) in
connection with the Transferred Deposits (the “Overdraft Loans”);

(B) “Deposit Secured Loans” (as defined in the Primary P&A Agreement) that are
fully secured by the Transferred Deposits; and

(C) all loans in “Optional Loan Pool 30” (as defined in the document attached as
Annex A to Exhibit 1.1(a)(5)(C) (“Final Project 15001 Loan Pools as of
12/31/14”) (“SFR Loans” and, together with the Overdraft Loans and Deposit
Secured Loans, the “Transferred Loans”);

(6) all coins and currency located at the Transferred Branches as of the
Effective Time (the “Coins and Currency”);

(7) any such Bank Premises, Personal Property or Assignable Contracts that are
acquired by Purchaser pursuant to this Agreement; and

(8) “Failed Bank Records” (as defined in the Primary P&A Agreement) relating to
the Transferred Assets, subject to Section 7.19 of this Agreement.

(b) The Parties understand and agree that Purchaser is purchasing only the
assets specified in this Agreement and only to the extent Seller obtains such
assets under the Primary P&A Agreement or the FDIC agrees to transfer any such
assets directly to Purchaser. Purchaser shall have no interest in or right to
any other assets (the “Excluded Assets”).

Section 1.2. Assumed Liabilities.

(a) From and after the Effective Time, Purchaser will assume, and will pay,
perform and discharge as they become due, all of the following (collectively the
“Assumed Liabilities”):

(1) all liabilities, duties and obligations related to the “Assumed Deposits”
(as defined in the Primary P&A Agreement) that were transferred to Seller under
the Primary P&A Agreement that (A) are booked at the Transferred Branches or
(B) are (i) non-brokered certificate of deposits or (ii) Assumed Deposits in
individual retirement accounts (the “IRA Accounts”), in each of the cases of
clauses (A) and (B), which were booked at the Transferred Branches as of
September 30, 2014 to the extent such deposits remain outstanding as of the

 

-3-



--------------------------------------------------------------------------------

Effective Time, in each of the cases of clauses (A) and (B), including accrued
but unpaid or uncredited interest thereon (collectively, the “Transferred
Deposits”). For informational purposes only, a list of the amounts of Assumed
Deposits associated with the Transferred Branches as of December 31, 2014 based
upon the information provided by the FDIC is attached as Exhibit 1.2(a)(1);

(2) all of the liabilities, duties and obligations of Seller existing or
required to be performed from and after the Effective Time under the Primary P&A
Agreement with respect to the Transferred Assets, the Assumed Liabilities or the
Transferred Branches (the “FDIC Obligations”);

(3) all liabilities, duties and obligations relating to the Transferred Branch
Employees to the extent that Seller is responsible for those liabilities, duties
and obligations under the Primary P&A;

(4) all liabilities, duties and obligations for Taxes relating to the
Transferred Assets, the Assumed Liabilities or the Transferred Branches to the
extent that Seller is responsible for those liabilities, duties and obligations
under the Primary P&A, including, but not limited to, all liabilities, duties
and obligations for Taxes set forth in Section 7.25 of this Agreement; and

(5) all other liabilities, duties and obligations of any nature whatsoever,
whether accrued or unaccrued, primary or secondary, contingent or
non-contingent, direct or indirect, asserted or unasserted, known or unknown,
relating to the Transferred Assets, the Assumed Liabilities or the Transferred
Branches to the extent that Seller is responsible for those liabilities, duties
and obligations under the Primary P&A (including all accrued interest and fees
relating to the Transferred Deposits), except for liabilities, duties or
obligations of any nature whatsoever that have been created or have resulted
from the actions or inactions of Seller.

(b) Without limiting the generality of the foregoing, it is not the intention of
the Parties that the assumption by Purchaser of the Assumed Liabilities shall in
any way enlarge the rights of any third parties relating thereto. Nothing
contained in this Agreement shall prevent either Party hereto from contesting
matters relating to the Assumed Liabilities with any third-party obligee. The
Parties understand and agree that Purchaser is assuming only those liabilities,
duties and obligations set forth in Section 1.2(a) of this Agreement above and
Purchaser shall have no liability, duty or obligation of any kind except to the
extent expressly set forth above. Under no circumstances will Purchaser have any
liability, duty or obligation in connection with any of the Excluded Assets.

(c) Notwithstanding the foregoing, any IRA Account that requires consent to
transfer will remain with Seller until such time as all required consents have
been obtained. From and after the Effective Time, Purchaser and Seller will use
their respective commercially reasonable efforts to obtain any such consents.
Seller and Purchaser will use their respective commercially reasonable efforts
to cooperate with each other in taking any action necessary to accomplish either
the appointment of Purchaser as successor custodian or the delegation to
Purchaser of Seller’s authority and responsibility as custodian of such IRA
Accounts (other than IRA Accounts that are self-directed).

 

-4-



--------------------------------------------------------------------------------

Section 1.3. Intention of the Parties.

(a) It is the express intention of the Parties that this Agreement replicate, in
all ways possible, a direct purchase of the Transferred Assets and assumption of
the Assumed Liabilities by Purchaser from the Receiver. Seller’s role in this
Agreement is intended to be a pass-through to synthetically recreate, by
contract, the terms of such a direct purchase and assumption. Accordingly, this
Agreement shall be interpreted, and the Parties agree to cooperate to take all
steps necessary, to effectuate this intention.

(b) Certain provisions of this Agreement rely on Seller being able to exercise
certain rights under the Primary P&A Agreement on behalf of Purchaser. The
Parties acknowledge and agree that (1) the Receiver may not permit such actions
or may require additional agreements or undertakings from the Parties prior to
permitting such actions and (2) whenever possible, the Parties agree to work
with the Receiver to permit Purchaser to interface directly with the Receiver
and exercise any rights directly without the involvement of Seller. The Parties
acknowledge and agree that to the extent that the Receiver does not permit
Purchaser to interface directly with the Receiver and exercise rights relating
to the Transferred Assets and the Assumed Liabilities in a manner that allows
Purchaser to exercise all rights to the Transferred Assets and the Assumed
Liabilities that Seller has with respect to such Transferred Assets and Assumed
Liabilities as a party to the Primary P&A Agreement, Seller and Purchaser will
cooperate to allow Purchaser to exercise such rights as if Purchaser had the
rights of Seller under Primary P&A Agreement, to the extent possible. Without
limiting the generality of the foregoing, Purchaser and Seller will use their
respective commercially reasonable efforts to obtain any consents from any third
party that are required in order for Purchaser to obtain the benefits provided
for in this Agreement, including all right, title and interest to the
Transferred Assets. The Parties acknowledge and agree that any costs incurred by
Seller in the exercise of any rights by or on behalf of Purchaser shall be
reimbursed by Purchaser pursuant to Section 2.6 of this Agreement.

ARTICLE II

BID SUBMISSION, EFFECTIVE TIME AND CLOSING

Section 2.1. Bid Submission. Purchaser and Seller agree that, unless this
Agreement is terminated prior to the Bid Acceptance Deadline, Seller shall
submit one or more Alliance Bids to the Receiver by the Bid Acceptance Deadline,
with Seller serving as the Lead Bidder and Purchaser serving as an Alliance
Bidder. Seller will coordinate with Purchaser the submission of any Alliance Bid
and will keep Purchaser reasonably apprised in a timely manner of the status of
the Alliance Bid(s) and any communications to or from the FDIC relating to the
Transferred Assets, Assumed Deposits or Transferred Branches. The Parties will
cooperate with each other in connection with responding to any communication
from the FDIC relating to the Transferred Assets, Assumed Deposits or
Transferred Branches, including, without limitation, any subsequent rounds of
bidding or requests for a “best and final” bid by the FDIC, if any. Any
modifications to any Alliance Bid that may affect the rights or obligations of
Purchaser as set forth in this Agreement must be mutually agreed between the
Parties in writing, and in the absence thereof, the then-current Alliance Bid
shall remain in effect.

 

-5-



--------------------------------------------------------------------------------

Section 2.2. Effective Time. Subject to the submission of an Alliance Bid set
forth in Section 2.1 of this Agreement and the acceptance of an Alliance Bid by
the Receiver, the purchase of the Transferred Assets and assumption of the
Assumed Liabilities provided for in this Agreement shall occur at closing (the
“Closing”). Purchaser and Seller both agree that the Closing will be consummated
on the same day as the “Bank Closing Date” (as defined in the Primary P&A
Agreement) subject to the satisfaction or waiver of all conditions set forth in
Article VIII and Article IX (excluding any such conditions that by their nature
are to be satisfied at the Closing, but subject to the satisfaction or waiver of
such conditions) (the “Closing Date”). The effective time (the “Effective Time”)
shall be 12:01 a.m. on the Closing Date. For purposes of this Agreement, the
term “Business Day” shall have the same meaning as set forth in the Primary P&A
Agreement, and the term “day” shall mean calendar day.

Section 2.3. Closing.

(a) All actions taken and documents delivered at the Closing shall be deemed to
have been taken and executed simultaneously, and no action shall be deemed taken
nor any document delivered until all have been taken and delivered.

(b) At the Closing, subject to all the terms and conditions of this Agreement,
Seller shall deliver or cause to be delivered to Purchaser (it being understood
that the items listed in subsections (b)(1) and (b)(2) shall be transferred by
Seller promptly upon the receipt of such items by Seller from the Receiver or at
such later time as provided in Section 7.19 of this Agreement, which may be
after the Closing):

(1) keys to the safe deposit boxes and copies of all other records in the
possession of Seller related to the Safe Deposit Box Business and the
Safekeeping Business;

(2) records in the possession of Seller related to the Transferred Deposits, the
Transferred Loans and any collateral securing the Transferred Loans;

(3) immediately available funds in the net amount shown as owing to Purchaser by
Seller on the Closing Statement, if the Purchase Price is positive;

(4) the Coins and Currency and the Safekeeping Assets;

(5) a certificate of a proper officer of Seller, dated as of the Closing Date,
certifying to the fulfillment of all conditions which are the obligation of
Seller hereunder;

(6) a Closing Statement, substantially in the form attached hereto as Exhibit
2.2(b)(6) (the “Closing Statement”);

(7) a duly executed counterpart to the TSA;

 

-6-



--------------------------------------------------------------------------------

(8) a bill of sale transferring to Purchaser all of Seller’s interest in the
Transferred Assets that are tangible personal property (“Bill of Sale”); and

(9) an assignment and assumption agreement assigning Seller’s interest in the
Safe Deposit Contracts, Transferred Loans and Transferred Deposits (“Assignment
and Assumption Agreement”).

(c) At the Closing, subject to all the terms and conditions of this Agreement,
Purchaser shall deliver to Seller:

(1) immediately available funds in the net amount shown as owing to Seller by
Purchaser on the Closing Statement, if the Purchase Price is negative;

(2) a certificate and receipt acknowledging the delivery and receipt of
possession of the property and records referred to in this Agreement;

(3) a certificate of a proper officer of Purchaser, dated as of the Closing
Date, certifying to the fulfillment of all conditions that are the obligation of
Purchaser hereunder; and

(4) a duly executed counterpart to the TSA, the Bill of Sale and the Assignment
and Assumption Agreement.

The Parties agree that, from time to time, whether before, on or after the
Closing Date, each of them will execute and deliver such further instruments of
assignments and directions for conveyance and transfer and take such other
actions as may be reasonably necessary to carry out the purposes and intent of
this Agreement, including such further actions as are required under Section 9.1
or Section 9.2 of the Primary P&A Agreement. Any exhibits or agreements not
attached to this Agreement will be in a form to be mutually agreed by the
Parties.

Section 2.4. Purchase Price. At the Closing, as consideration for the purchase
of the Transferred Assets and assumption of the Assumed Liabilities, Seller
shall pay Purchaser a purchase price (or, in the event that the purchase price
calculated pursuant hereto is a negative number, Purchaser shall pay to Seller
the absolute value of such figure) equal to the sum of the following (the
“Purchase Price”), each as set forth on the Closing Statement:

(a) an amount equal to the aggregate “Book Value,” as such term is defined in
the Primary P&A Agreement, of the Transferred Deposits, MINUS

(b) an amount equal to a deposit premium of 1.6% applied to the total amount of
the Transferred Deposits; provided that, to the extent any accounts associated
with the Transferred Deposits are listed in Schedule 7 of the Primary P&A
Agreement as excluded from the calculation of premium to be paid on Assumed
Deposits under the Primary P&A Agreement, such same accounts shall be excluded
from the calculation of the deposit premium to be paid on the Transferred
Deposits, MINUS

(c) an amount equal to the sum of the following:

(1) an amount equal to 91.0% of the aggregate Book Value of the SFR Loans; PLUS

 

-7-



--------------------------------------------------------------------------------

(2) an amount equal to 62.4% of the aggregate Book Value of the Overdraft Loans
and Deposit Secured Loans; PLUS

(3) the aggregate face amount any Coins and Currency; PLUS

(4) the aggregate fixed price of the Owned Bank Premises set forth on the “Bid
Form”; MINUS,

(d) an amount equal to the sum of the following (“Seller Transfer Costs”) to the
extent paid by Seller or payable on the Closing Date:

(1) the amount of any ad valorem Tax liability related to the Transferred Assets
that Seller is required to assume pursuant to Section 2.1(d) of the Primary P&A
Agreement, PLUS

(2) the amount of any deferred revenue, income or fees recorded on the general
ledger of the Failed Bank as of the Bank Closing Date attributable to the Safe
Deposit Box Business and the Safekeeping Business conducted at the Transferred
Branches (if any) as provided in Section 2.1(n) of the Primary P&A Agreement,
PLUS

(3) the amount of any costs, fees and expenses incurred by Seller in (A) the
transfer of the Transferred Assets and Transferred Deposits from the Failed Bank
to Seller and (B) the transfer of the Transferred Assets and Transferred
Deposits from Seller to Purchaser, in each case, including any MERS transaction
charges (if any) and, for the avoidance of doubt, including any legal fees or
transfer fees reasonably incurred by Seller in consultation with Purchaser in
connection with such transfer.

(e) For avoidance of doubt, to the extent that pursuant to this Agreement,
Purchaser acquires any of the Transferred Assets or assumes any of the
Transferred Deposits directly from the Receiver and payment therefor is made by
Purchaser directly to the Receiver or from Receiver directly to Purchaser, then
the amount of the Purchase Price owed by Seller to Purchaser or by Purchaser to
Seller, as the case may be, shall be adjusted to reflect such direct exchange of
funds between the Receiver and Purchaser. Under no circumstances will Purchaser
be required to pay an amount for a Transferred Asset which is in excess of the
amount set forth in this Agreement.

Section 2.5. Post-Closing Adjustments; Settlement.

(a) Post-Closing Statement. As soon as practicable after receiving the “Pro
Forma” (as defined in the Primary P&A Agreement) statement provided to Seller by
the Receiver under Section 8.1 of the Primary P&A Agreement, Seller shall
deliver to Purchaser a post-closing statement, dated as of Bank Closing Date,
reflecting (1) any needed changes to the Closing Statement based on changes
reflected in the Pro Forma statement with respect to the

 

-8-



--------------------------------------------------------------------------------

Transferred Assets, the Assumed Liabilities or the Transferred Branches
(including any amounts relating to the rights set out in Section 7.6 of this
Agreement) and (2) any Seller Transfer Costs paid by Seller prior to the date of
the Post-Closing Statement and not taken into account in calculating the
Purchase Price (the “Post-Closing Statement”).

(b) Correction of Errors and Omissions; Other Liabilities.

(1) Adjustments to Correct Errors. In the event any bookkeeping omissions or
errors are discovered in the Failed Bank’s records through the Receiver’s
preparing any Pro Forma statement or in completing the transfers and assumptions
contemplated by the Primary P&A Agreement or this Agreement, Purchaser agrees to
correct such errors and omissions in its records with respect to the Transferred
Assets, the Assumed Liabilities or the Transferred Branches in accordance with
Section 8.2(a) of the Primary P&A Agreement.

(2) Receiver’s Rights Regarding Other Liabilities. Subsequent to the date of the
Primary P&A Agreement, if the Receiver, in its discretion, requires any claim
with respect to the Transferred Assets, the Assumed Liabilities or the
Transferred Branches to be assumed by Seller in a manner contemplated by
Section 8.2(b) of the Primary P&A Agreement, Purchaser shall agree to assume
such claim from Seller. If the Receiver makes any adjustments to the Pro Forma
statement provided by the Receiver to Seller pursuant to Section 8.1 of the
Primary P&A Agreement, Seller will make appropriate adjustments to the
Post-Closing Statement provided by Seller to Purchaser pursuant to
Section 2.5(b)(1) of this Agreement as may be necessary.

(3) Other Adjustments. To the extent applicable, Purchaser agrees to make any
adjustment required by Section 8.2(c) of the Primary P&A Agreement.

(c) Payments.

(1) Seller agrees to pay to Purchaser on the “Settlement Date” (as defined in
the Primary P&A Agreement), or Purchaser agrees to pay to Seller on the
Settlement Date, as the case may be, a payment in an amount which reflects net
adjustments (including any costs, expenses and fees associated with
determinations of value with respect to the Transferred Assets, the Assumed
Liabilities or the Transferred Branches) made pursuant to Section 2.5(a) and
Section 2.5(b) of this Agreement, plus interest as provided in Section 2.5(d) of
this Agreement.

(2) If any further transfer of assets to or assumption of liabilities or claims
by Seller is necessary in accordance with Section 8.1 or Section 8.2 of the
Primary P&A Agreement, to the extent that corresponding further transfer of
assets to or assumption of liabilities or claims by Purchaser is necessary in
accordance with Section 2.5(a) or Section 2.5(b) of this Agreement, the Parties
will seek arrangements so that Purchaser can effect any further transfer of
assets to or assumption of liabilities or claims by Purchaser directly with the
Receiver on

 

-9-



--------------------------------------------------------------------------------

the Settlement Date. If such an arrangement is not practical, the Parties agree
to cooperate so as to effect both (i) any further transfer of assets to or
assumption of liabilities or claims by Seller necessary in accordance with
Section 8.1 or Section 8.2 of the Primary P&A Agreement and (ii) any further
transfer of assets to or assumption of liabilities or claims by Purchaser
necessary in accordance with Section 2.5(a) or Section 2.5(b) of this Agreement.

(d) Interest. Any amounts paid under Section 2.5(c) or Section 2.5(e) of this
Agreement shall bear interest for the period from and including the day
following the Bank Closing Date to and including the day preceding the payment
at the “Settlement Interest Rate” (as defined in the Primary P&A Agreement).

(e) Subsequent Adjustments. In the event that any errors or omissions as
contemplated by Section 2.5(b) of this Agreement or any error with respect to
the payment made under Section 2.5(c) of this Agreement with respect to the
Transferred Assets, the Assumed Liabilities or the Transferred Branches are
discovered after the Settlement Date, the Parties agree to promptly correct any
such errors or omissions, make any payments and effect any transfers or
assumptions as may be necessary to reflect any such correction plus interest as
provided in Section 2.5(d) of this Agreement; provided that, no subsequent
adjustments pursuant to this Section 2.5(e) of this Agreement shall be made
unless and until any corresponding subsequent adjustments are also made pursuant
to Section 8.5 of the Primary P&A Agreement.

Section 2.6. Periodic Payments. From and after the Effective Time, (a) Purchaser
agrees to reimburse Seller for any amounts owed by Seller to the Receiver with
respect to the Transferred Assets, the Assumed Liabilities or the Transferred
Branches and any Seller Transfer Costs not taken into account in the calculation
of the Purchase Price, as adjusted by the Post-Closing Statement (including any
amounts relating to the rights set out in Section 7.6 of this Agreement) and
(b) Seller agrees to pass on to Purchaser any amounts received by Seller from
the Receiver with respect to the Transferred Assets, the Assumed Liabilities or
the Transferred Branches (including any amounts relating to the rights set out
in Section 7.6 of this Agreement). At least once every two (2) weeks during the
first six (6) months after the Bank Closing Date, and on a monthly basis
thereafter until the eighteenth (18th) month anniversary of the Bank Closing
Date, Seller will deliver to Purchaser a statement showing the net amounts owed
or received under this Section 2.6 of this Agreement. Any such amounts will be
settled within two (2) Business Days of delivery of each such statement and, if
owing to the Receiver or third parties, will be paid directly to the Receiver or
the other third parties when possible.

ARTICLE III

TRANSITIONAL MATTERS

Section 3.1. Data Conversion.

(a) The Parties agree that the conversion of the data processing with respect to
the Transferred Assets, Assumed Liabilities and the Transferred Branches (the
“Conversion”) will occur after the Closing, on a date to be mutually agreed by
the Parties. The Parties agree to use their commercially reasonable efforts to
cause the Conversion to occur as soon as reasonably

 

-10-



--------------------------------------------------------------------------------

practicable but in no event later than one hundred and eighty (180) days from
the Closing Date. Prior to the Conversion, Seller will service the Transferred
Branches pursuant to a transition services agreement (“TSA”) to be entered into
by the Parties within seven (7) Business Days after the date of this Agreement.
The Parties will undertake in good faith to enter into a TSA which is designed
to provide for the provision of transition services by Seller to Purchaser in a
manner that enables the Purchaser to receive services reasonably necessary to
operate the Transferred Branches during the transition period in a manner
consistent with market practice, including, the servicing of loans secured by
mortgages forming part of the Transferred Assets. All services under the TSA
will be provided at cost, without any markup.

(b) Prior to the Conversion, Purchaser will provide Seller with a timetable,
data and other materials necessary for Seller to complete the Conversion.
Included in such information will be initial data definitions and layouts, which
Seller can use to form the basis for electronic data transfers by Seller or its
service provider.

(c) Prior to Conversion, Purchaser and Seller will agree on Conversion
requirements, transitional and Closing matters.

Section 3.2. Planning. Within five (5) Business Days after the Closing Date,
Purchaser and Seller shall each appoint qualified staff members to act as
project managers for the Conversion (each a “Conversion Manager”). The
Conversion Managers shall act as the principal contacts between the Parties on
matters relating to the Conversion and shall mutually develop a conversion plan.

Section 3.3. Transferred Branches. From and after the Closing Date and subject
to the terms of this Agreement and the TSA, Purchaser may make any and all
changes at the Transferred Branches, including, but not limited to, removal and
disposition of any interior and exterior signage, computers, printers ,
monitors, chairs, desks, cubicles, logos, decals, safes, locks, merchandising
and promotional material. Purchaser may also rearrange or modify interior branch
furniture and décor layouts, ATM locations or number of ATM’s, and color
schemes, in each case, subject to the terms of this Agreement and the TSA.

ARTICLE IV

INDEMNIFICATION

Section 4.1. Seller’s Indemnification of Purchaser. From and after the Effective
Time, Seller shall indemnify, hold harmless and defend Purchaser and its
representatives, directors, officers, employees, agents, controlling persons and
affiliates from and against any and all costs, expenses, liabilities, losses or
damages, including reasonable attorneys’ fees and expenses (a “Loss”) to the
extent arising out of or related to (a) any breach by Seller of any
representation or warranty contained herein; (b) any breach by Seller of any
covenant, agreement or undertaking of Seller contained herein; (c) any failure
to perform any actions required to be performed by Seller under the Primary P&A
Agreement with respect to any matter related to the Transferred Assets and the
Assumed Liabilities, provided that such failure is not the result of the failure
of Purchaser to perform any actions required to be performed by Purchaser under
this Agreement; (d) claims arising after the Effective Time with respect to
Excluded Assets; and (e) without

 

-11-



--------------------------------------------------------------------------------

limiting the provisions in subsection (b), Losses resulting from third-party
claims arising in connection with any Lien on the Transferred Assets in favor of
Federal Reserve Banks or Federal Home Loan Banks existing on the Bank Closing
Date (“Covered Liens”).

Section 4.2. Purchaser’s Indemnification of Seller. From and after the Effective
Time, Purchaser shall indemnify, hold harmless and defend Seller and its
representatives, agents, controlling persons and affiliates from and against any
Loss incurred by Seller to the extent arising out of or relating to (a) any
breach by Purchaser of any representation or warranty contained herein, (b) any
breach by Purchaser of any covenant or agreement contained herein or in any
lease governing a Leased Bank Premises, (c) actions or omissions of Purchaser
occurring from and after the Effective Time in conducting the operations at the
Transferred Branches, (d) any failure to perform any actions required to be
performed by Purchaser under this Agreement with respect to the Transferred
Assets, the Assumed Liabilities or the Transferred Branches and (e) any claims
arising after the Effective Time with respect to the Transferred Assets, the
Assumed Liabilities or the Transferred Branches (including, for the avoidance of
doubt, any claims brought by the Receiver or the Corporation against Seller
pursuant to Section 12.4 of Primary P&A Agreement as a result of Purchaser’s
failure to perform its obligations under this Agreement).

Section 4.3. Claims for Indemnity.

(a) A claim for indemnity shall be made by the claiming Party by the giving of
written notice thereof to the other Party. Such written notice shall set forth
in reasonable detail the basis upon which such claim for indemnity is made.

(b) In the event that any person or entity not a Party hereto (including the
Receiver and the Corporation) shall make any demand or claim or file or threaten
to file any lawsuit, which demand, claim or lawsuit could result in any Loss to
a Party hereto of the kind for which such Party is entitled to indemnification
pursuant to Section 4.1 or Section 4.2 of this Agreement, such indemnified Party
shall notify the indemnifying Party of such demand, claim or lawsuit in writing
within fifteen (15) days of such demand, claim, filing or threat specifying in
reasonable detail the source of the Loss or potential Loss; provided, however,
that any failure by the indemnified Party to so notify the indemnifying Party
shall not relieve the indemnifying Party from its obligations hereunder, except
to the extent that the indemnifying Party is actually and materially prejudiced
by such failure to be given such notice. Following receipt of notice of a
demand, claim or lawsuit, the indemnifying Party shall have the option, at its
cost and expense, to assume the defense of such matter and to retain counsel
(not reasonably objected to by the indemnified Party) to defend any such demand,
claim or lawsuit, and the indemnifying Party shall not be liable to the
indemnified Party for any fees of other counsel or any other expenses (except as
expressly provided to the contrary herein) with respect to the defense of such
claim or litigation, other than reasonable fees and expenses of counsel employed
by the indemnified Party for any period during which the indemnifying Party has
not assumed the defense thereof. If the indemnifying Party elects to defend,
compromise or settle such demand, claim or lawsuit, the indemnified Party shall
cooperate in the defense against, or compromise or settlement of, such demand,
claim or lawsuit, including making available to the indemnifying Party any
personnel or any books, records or other documents within its control that are
reasonably necessary or appropriate for such defense. The indemnified Party
shall have the option of participating in (but not controlling) the

 

-12-



--------------------------------------------------------------------------------

defense of such demand, claim or lawsuit with counsel reasonably acceptable to
the indemnifying Party (which shall be at the cost and expense of the
indemnified Party unless (1) counsel to the indemnified Party reasonably
determines, based on the advice of counsel, that joint representation would be
inappropriate due to a conflict of interest or the availability of material
defenses not available to the indemnifying Party or (2) the indemnifying Party
fails to assume the defense of such demand, claim or lawsuit within a reasonable
period of time following written notice thereof), and counsel for each Party
shall, to the extent consistent with its professional responsibilities,
cooperate with the other Party and any counsel designated by that Party. In
effecting the settlement of any such demand, claim or lawsuit, the indemnifying
Party or the indemnified Party, as the case may be, shall act in good faith and
shall enter into only such settlement as the other Party shall consent to, such
consent not to be unreasonably withheld, conditioned or delayed; provided,
however, that an indemnifying Party may enter into a settlement without the
consent of an indemnified Party so long as such settlement contains an
unconditional release of such indemnified Party from all liabilities arising out
of such demand, claim or lawsuit and does not include any admission of fault by
the indemnified Party. An indemnifying Party shall not be liable for any
settlement not made in accordance with the preceding sentence. Notwithstanding
anything contained herein to the contrary, if the indemnifying Party disputes
its potential liability to the indemnified Party under Section 4.3 of this
Agreement and if such dispute is resolved in favor of the indemnifying Party,
then the indemnified Party shall not be required to bear the costs and expenses
of the indemnified Party’s defense pursuant to Section 4.3 of this Agreement.

Section 4.4. Treatment of Indemnification Payments. Seller and Purchaser agree
to treat any indemnification payment under this Article IV as an adjustment of
the consideration paid for the Transferred Assets for income Tax purposes.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Purchaser that:

Section 5.1. Corporate Organization. Seller is a Puerto Rico-chartered
commercial bank duly organized, validly existing and in good standing under the
laws of the Commonwealth of Puerto Rico. Seller has the corporate power to
execute and deliver this Agreement and related documents and to effect the
transactions contemplated herein.

Section 5.2. No Violation. Assuming receipt of the regulatory approvals
referenced in Section 7.1 of this Agreement and any third-party consents
required, neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated herein, will violate or conflict
with (a) Seller’s charter or bylaws; (b) any provision or any agreement or any
other material restriction of any kind which Seller is a party or by which
Seller is bound; or (c) any statute, law, decree, regulation or order of any
governmental authority, in the case of either of clauses (b) or (c) as would
materially impair or delay the consummation of the transactions contemplated
herein.

 

-13-



--------------------------------------------------------------------------------

Section 5.3. Corporate Authority. The execution and delivery of this Agreement,
and the consummation of the transactions contemplated herein, have been duly
authorized by Seller, and no further corporate authorization is necessary for
Seller to consummate the transactions contemplated hereunder. Seller satisfies
the purchaser eligibility criteria provided by the FDIC and has submitted the
required purchaser eligibility certification.

Section 5.4. Enforceable Agreement. This Agreement has been duly authorized,
executed and delivered by Seller and, upon execution and delivery by Purchaser,
will be the legal, valid, and binding agreement of Seller, enforceable against
Seller in accordance with its terms.

Section 5.5. No Brokers. In the negotiation of this Agreement, there has been no
participation or intervention by any person, firm or corporation engaged by
Seller that would give rise to any claim against Purchaser for a finder’s fee,
commission, or similar payment.

Section 5.6. Regulatory Matters.

(a) Seller is, and on a pro forma basis giving effect to the transactions
contemplated by the Primary P&A Agreement, will be, (1) “well capitalized,” as
such term is defined in the FDIC’s prompt corrective action regulations and
(2) in compliance with all capital requirements, standards and ratios required
by each state, commonwealth or federal bank regulator with jurisdiction over
Seller, and no such regulator is likely to, or has indicated that it may,
condition any of the necessary regulatory approvals of the transactions provided
in the Primary P&A Agreement upon an increase in Seller’s capital or compliance
with any capital requirement, standard or ratio.

(b) Seller was rated “Satisfactory” or “Outstanding” following its most recent
Community Reinvestment Act examination by the regulatory agency responsible for
its supervision.

(c) The required regulatory approvals Seller needs to consummate the
transactions contemplated by the Primary P&A Agreement is the approval of the
Board of Governors of the Federal Reserve System and the Office of the
Commissioner of Financial Institutions of Puerto Rico. Seller knows of no reason
why it will not receive all necessary regulatory approvals on an expedited basis
to allow the Closing to occur on the Bank Closing Date. Seller agrees to
promptly inform Purchaser after it knows of any reason that the necessary
regulatory approvals will not be received on an expedited basis.

Section 5.7. No Liens. There are, and will be at Closing, no Lien on the
Transferred Assets created by virtue of Seller’s acquiring the Transferred
Assets.

Section 5.8. Limitation of Representations and Warranties. Except as may be
expressly represented or warranted by Seller in this Agreement or in any
document or instrument executed or delivered by Seller in connection with this
Agreement, Seller makes no representations or warranties whatsoever.
Specifically, Seller makes no representations or warranties whatsoever about the
Transferred Assets, Assumed Liabilities or Transferred Branches or about its
ability to exercise any right under the Primary P&A Agreement on behalf of
Purchaser.

 

-14-



--------------------------------------------------------------------------------

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF PURCHASER

Purchaser hereby represents and warrants to Seller as follows:

Section 6.1. Corporate Organization. Purchaser is a Puerto Rico-chartered
commercial bank duly organized, validly existing and in good standing under the
laws of the Commonwealth of Puerto Rico. Purchaser has the corporate power and
authority to own the properties being acquired, to assume the liabilities being
transferred, to execute and deliver this Agreement and related documents and to
effect the transactions contemplated herein.

Section 6.2. No Violation. Assuming receipt of the regulatory approvals
referenced in Section 7.1 of this Agreement, neither the execution and delivery
of this Agreement, nor the consummation of the transactions contemplated herein,
will violate or conflict with (a) the charter or bylaws of Purchaser; (b) any
provision of any agreement or any other material restriction of any kind to
which Purchaser is a party or by which Purchaser is bound; or (c) any statute,
law, decree, regulation or order of any governmental authority, in each of the
cases of clause (b) or (c), as would materially impair or delay the consummation
of the transactions contemplated hereby.

Section 6.3. Corporate Authority. The execution and delivery of this Agreement,
and the consummation of the transactions contemplated herein, prior to the
Effective Time will have been duly authorized by Purchaser, and no further
corporate authorization on the part of Purchaser is necessary to consummate the
transactions contemplated hereunder. Purchaser satisfies the purchaser
eligibility criteria provided by the FDIC and has submitted the required
purchaser eligibility certification.

Section 6.4. Enforceable Agreement. This Agreement has been duly authorized,
executed and delivered by Purchaser and, upon execution and delivery by Seller,
will be the legal, valid and binding agreement of Purchaser enforceable against
Purchaser in accordance with its terms.

Section 6.5. No Brokers. In the negotiation of this Agreement, there has been no
participation or intervention by any person, firm or corporation engaged by
Purchaser that would give rise to any claim against Seller for a finder’s fee,
commission, or similar payment.

Section 6.6. Regulatory Matters.

(a) Purchaser is, and on a pro forma basis giving effect to the transactions
contemplated by this Agreement, will be, (1) “well capitalized,” as such term is
defined in the FDIC’s prompt corrective action regulations and (2) in compliance
with all capital requirements, standards and ratios required by each state,
commonwealth or federal bank regulator with jurisdiction over Purchaser, and no
such regulator is likely to, or has indicated that it may, condition any of the
necessary regulatory approvals of the transactions provided in this Agreement
upon an increase in Purchaser’s capital or compliance with any capital
requirement, standard or ratio.

 

-15-



--------------------------------------------------------------------------------

(b) Purchaser was rated “Satisfactory” or “Outstanding” following its most
recent Community Reinvestment Act examination by the regulatory agency
responsible for its supervision.

(c) The required regulatory approvals Purchaser needs to consummate the
transactions contemplated hereby is the approval of the FDIC and the Office of
the Commissioner of Financial Institutions of Puerto Rico. Purchaser knows of no
reason why it will not receive all necessary regulatory approvals on an
expedited basis to allow the Closing to occur on the Bank Closing Date.
Purchaser agrees to promptly inform Seller after it knows of any reason that the
necessary regulatory approvals will not be received on an expedited basis.

Section 6.7. Acknowledgement. Purchaser has read the form of Primary P&A
Agreement provided by the FDIC and understand the obligations related to the
Transferred Assets, Assumed Liabilities and Transferred Branches. Purchaser
understands and acknowledges that Seller is making no representations or
warranties about the ability of Seller or Purchaser to exercise (directly or
indirectly) any rights contained in the Primary P&A Agreement, including the
options in Section 7.6 and the put right in Section 7.9 of this Agreement.

Section 6.8. Limitation of Representations and Warranties. Except as may be
expressly represented or warranted by Purchaser in this Agreement or in any
document or instrument executed or delivered by Purchaser in connection with
this Agreement, Purchaser makes no representations or warranties whatsoever.

ARTICLE VII

RIGHTS AND OBLIGATIONS OF PARTIES PRIOR TO AND AFTER EFFECTIVE TIME

Section 7.1. Application for Approval to Effect Purchase of Transferred Assets
and Assumption of Assumed Liabilities. The Parties agree that, no later than the
first (1st) Business Day after the Bid Acceptance Deadline, each of Purchaser
and Seller will file any applications required by law with the appropriate
regulatory authorities for approval to effect the transactions contemplated by
this Agreement, including approval for Purchaser to purchase the Transferred
Assets, assume the Assumed Liabilities and establish the Transferred Branches,
in each case, on the Bank Closing Date. From the date hereof, each of Purchaser
and Seller agrees to process such applications in a diligent manner, to use its
reasonable best efforts to obtain any necessary regulatory approval as promptly
as reasonably practicable, and to keep the other Party reasonably informed about
the status of any such applications. From and after the date hereof, each of
Purchaser and Seller shall promptly notify the other Party upon receipt of
notification that any application provided for hereunder has been denied or
delayed.

Section 7.2. Public Announcements. Other than mutually agreed upon press
releases and other materials issued upon announcement and completion of the
transactions contemplated by this Agreement, from and after the date hereof,
neither Party shall make any public announcement or public comment, regarding
this Agreement or the transactions contemplated herein without first consulting
with the other Party and reaching an agreement upon the substance and timing of
such announcement or comment, except that nothing contained in this

 

-16-



--------------------------------------------------------------------------------

Agreement shall prevent either Party, or the holding company of either Party,
from making any disclosure required to comply with any applicable securities law
and regulations or the rules and regulations of any securities exchange upon
which the securities of either Party, or the holding company of either Party,
are listed.

Section 7.3. Fees and Expenses. From and after the date hereof, except as
otherwise specifically provided herein, the Parties agree that each Party will
pay for any fees or expenses it incurs with respect to the transactions
contemplated in this Agreement.

Section 7.4. Efforts; Further Assurances. From and after the date hereof, the
Parties agree to use their reasonable best efforts to satisfy or cause to be
satisfied as soon as practicable their respective obligations hereunder and the
conditions precedent to the Closing. From and after the Effective Time, each
Party hereto shall execute and deliver such instruments and take such other
actions as the other Party may reasonably require in order to carry out the
intent of this Agreement.

Section 7.5. Liabilities, Duties and Obligations under the Primary P&A
Agreement. From and after the Effective Date, Purchaser agrees to assume, pay,
perform and discharge all of Seller’s FDIC Obligations, regardless of whether
such liabilities, duties or obligations are specifically listed in this
Agreement. In addition, Purchaser agrees to comply with any additional requests
made by the Receiver to Seller pursuant to the terms of, or in accordance with,
the Primary P&A Agreement with respect to any Transferred Assets, Assumed
Liabilities or Transferred Branches.

Section 7.6. Bank Premises and Personal Property.

(a) Owned Bank Premises. Purchaser is electing to exercise the fixed price
option to purchase the Owned Bank Premises at the fixed price set forth on the
Bid Form on the Bank Closing Date. Purchaser will purchase such Owned Bank
Premises directly from the Receiver or, if not possible, from Seller in the
manner contemplated in Section 4.6(a)(i) of the Primary P&A Agreement (to the
extent such Owned Bank Premises are transferred to Seller pursuant to the
Primary P&A Agreement).

(b) Leased Bank Premises. If Purchaser elects to assume any leases relating to
the Leased Bank Premises, the Parties agree to attempt to seek arrangements so
that Purchaser can assume such leases directly from the Receiver in the manner
contemplated in Section 4.6(b) of the Primary P&A Agreement. If such
arrangements are not practical, Purchaser may, with the Receiver’s permission,
negotiate directly with the landlord of such Leased Bank Premises. The Parties
acknowledge and agree that the exercise of the option to assume any leases
relating to the Leased Bank Premises must be made prior to the deadline provided
in Section 4.6(b) of the Primary P&A Agreement. Seller agrees to promptly
provide the Receiver with any notification received from Purchaser hereunder.

(c) Surrender of Bank Premises.

(1) If Purchaser elects not to assume the leases relating to any Leased Bank
Premises or elects to assume any lease but is unable to do so, Purchaser agrees
to provide written notice to Seller of its intent to surrender such Bank

 

-17-



--------------------------------------------------------------------------------

Premises, including an intended date of surrender (such date, the “Bank Premises
Surrender Date”). The written notice to surrender the Bank Premises must be
given at least five (5) Business Days prior to the deadline provided in
Section 4.6(d) of the Primary P&A Agreement. Seller agrees to promptly provide
the Receiver with any notification received from Purchaser hereunder. After such
notice is delivered to Seller, Purchaser cannot exercise the options provided in
Section 7.6(a) and Section 7.6(b) of this Agreement.

(2) If Purchaser elects not to assume the leases relating to any Leased Bank
Premises or elects to assume any lease but is unable to do so, Purchaser agrees
to vacate any Bank Premises it is surrendering no later than one hundred and
fifty (150) days after the Bank Closing Date in the manner contemplated in
Section 4.6(g) of the Primary P&A Agreement. Purchaser shall be responsible for
ensuring all Personal Property located at any surrendered Bank Premise is
returned to the Receiver in the same condition as existing on the Bank Closing
Date (normal wear and tear excepted). Purchaser agrees to promptly pay directly
to the Receiver or, if not possible, to Seller, the “Fair Market Value” (as
defined in the Primary P&A Agreement) of any Personal Property which is
determined by the Receiver to be missing after the surrender of any Bank
Premises.

(3) If Purchaser fails to provide notice of its intention to surrender the Bank
Premises as contemplated in Section 7.6(c)(1) of this Agreement or remains in
any such Bank Premises more than one hundred and fifty (150) days after the Bank
Closing Date (unless Purchaser must do so to comply with Section 7.14 of this
Agreement and appropriate arrangements with the Receiver have been made and
written evidence of such arrangements has been provided to Seller), Purchaser
agrees to assume, pay, perform and discharge any additional liabilities, duties
or obligations imposed on Seller at the Receiver’s option as contemplated in
Section 4.6(g) of the Primary P&A Agreement.

(d) Occupancy Costs. For each Bank Premise, Purchaser shall pay directly to the
Receiver or to other parties directed by the Receiver or, if not possible, to
Seller the amounts required to be paid pursuant to Section 4.6(e) of the Primary
P&A Agreement, for the time periods provided in the Primary P&A Agreement. In
addition, Purchaser agrees to comply with the terms of any lease relating to the
Lease Bank Premises, including the timely payment of rent.

(e) Personal Property.

(1) If Purchaser purchases any Owned Bank Premise, accepts an assignment of a
lease for any Leased Bank Premise or otherwise obtains the right to occupy any
Bank Premise within twelve (12) months of the Bank Closing Date (whether by
assignment, sublease, purchase or otherwise), Purchaser shall:

(A) effective as of the Bank Closing Date, purchase directly from the Receiver
or, if not possible, from Seller, any Personal Property owned by the Failed Bank
and located on such Bank Premise with an appraised value (as determined by the
Primary P&A Agreement) of less than $10,000;

 

-18-



--------------------------------------------------------------------------------

(B) accept an assignment or a sublease of the leases or negotiate new leases for
any Personal Property leased by the Failed Bank and located on the Bank Premise;
and

(C) if applicable, accept an assignment or sublease of any ground lease or
negotiate a new ground lease with respect to any land on which such Bank Premise
is located;

provided that the Receiver has not previously disposed of such Personal Property
or repudiated the leases referred to in Section 7.6(e)(1)(B) and
Section 7.6(e)(1)(C) of this Agreement.

(2) If Purchaser elects not to assume the leases relating to any Leased Bank
Premises or elects to assume any lease but is unable to do so, Purchaser may
elect to purchase the Personal Property (other than Specialty Assets) located at
the surrendered Bank Premises. If Purchaser elects to purchase any such Personal
Property, Purchaser will purchase directly from the Receiver or, if not
possible, from Seller in the manner contemplated in Section 4.6(h) of the
Primary P&A Agreement (to the extent such Personal Property are transferred to
Seller pursuant to the Primary P&A Agreement). The Parties acknowledge and agree
that the exercise of the option to purchase any Personal Property in accordance
with this Section 7.6(e)(2) must be made at the time of the delivery of the
notice of surrender set forth in Section 7.6(c) of this Agreement. Seller agrees
to promptly provide the Receiver with any notification received from Purchaser
hereunder.

(3) Specialty Assets. If Purchaser is required to, or elects to, purchase any
Specialty Assets, Purchaser will purchase directly from the Receiver or, if not
possible, from Seller any Specialty Assets in the manner contemplated in Section
4.6(j) of the Primary P&A Agreement (to the extent such Specialty Assets are
transferred to Seller pursuant to the Primary P&A Agreement). The Parties
acknowledge and agree that the exercise of the option to purchase any Specialty
Assets (if applicable) must be made prior to the deadline provided in
Section 4.6(j) of the Primary P&A Agreement. Seller agrees to promptly provide
the Receiver with any notification received from Purchaser hereunder.

(f) Data Removal. If Seller or Purchaser is required to return any automated
teller machine under the Primary P&A Agreement, Purchaser will return such
automated teller machine directly to the Receiver or, if not possible, to Seller
in the manner contemplated in Section 4.6(k) of the Primary P&A Agreement. Prior
to returning any automated teller machine to Seller or the Receiver, and unless
otherwise requested by Seller or the Receiver, Purchaser shall (1) remove all
data from that automated teller machine and (2) provide a written statement to
Seller and the Receiver that all data has been removed in a manner that renders
it unrecoverable.

(g) Costs; Indemnity. Purchaser will be responsible for any and all costs and
expenses of Seller in connection with the transfer of any property under this
Section 7.6, including any such costs and expenses for which Purchaser is
responsible pursuant to Section 7.25 of this Agreement and the costs of legal
counsel used by Seller relating to any such transfer. Purchaser will promptly
reimburse Seller for all such costs and expenses upon request.

 

-19-



--------------------------------------------------------------------------------

Section 7.7. Assignable Contracts. If Purchaser elects to assume any Assignable
Contracts, the Parties agree to seek arrangements so that Purchaser can assume
any Assignable Contracts directly from the Receiver in the manner contemplated
in Section 4.8 of the Primary P&A Agreement. If such arrangements are not
practical, Seller will not exercise the option to assume such Assignable
Contracts. To the extent Purchaser is using any such Assignable Contracts, it
will promptly pay directly to the Receiver or any third parties directed by the
Receiver or, if not possible, to Seller all costs under the terms of such
Assignable Contracts. The Parties acknowledge and agree that the exercise of the
option to assume any Assignable Contracts must be made prior to the deadline
provided in Section 4.8(a) of the Primary P&A Agreement. Seller agrees to
promptly provide the Receiver with any notification received from Purchaser
hereunder. If Purchaser fails to provide timely notification to Seller of its
intention to assume the Assignable Contracts, Seller will give notice to the
Receiver that it elects not to assume any Assignable Contracts.

Section 7.8. Transferred Loans.

(a) Seller agrees to transfer to Purchaser as of the Effective Time, subject to
the terms and conditions of this Agreement, all of Seller’s right, title and
interest in (including collateral relating thereto) the Transferred Loans, which
shall include any and all escrows of property Taxes and insurance with respect
to such Transferred Loans. The Transferred Loans shall be transferred by means
of a blanket (collective) assignment; provided, however, that, to the extent
required by law, Seller shall provide Purchaser with a power of attorney
authorizing Purchaser to execute individual assignments of the Transferred Loans
on behalf of Seller, and to the extent necessary, shall use its commercially
reasonable efforts to procure for Purchaser an assignment from the Receiver
authorizing Purchaser to execute such assignments, or shall, at the request of
Purchaser, to the extent practicable, execute assignments for each such
Transferred Loan.

(b) In connection with the transfer of any Transferred Loans requiring notice to
the borrower, Purchaser shall comply with all notice and reporting requirements
of the loan documents or of any law or regulation.

Section 7.9. Put Right with Respect to Certain Loans.

(a) During the thirty (30) day period following the Bank Closing Date (which
thirty (30) day period may be extended in writing in the sole and absolute
discretion of the Receiver for any Transferred Loan), Purchaser may require that
Seller make a request in a form and manner reasonably selected by Purchaser to
the Receiver to purchase any Deposit Secured Loans that Purchaser determines are
not fully secured by the Transferred Deposits due to either insufficient
Transferred Deposit or deposit collateral or deficient documentation regarding
such collateral; provided that, (1) Purchaser represents to Seller that
Purchaser has not prior to such request taken any of the actions set forth in
Section 3.4(a)(iii) of the Primary P&A Agreement, and (2) Purchaser agrees in
writing to indemnify the Receiver against any and all claims of any person with
respect to such Deposit Secured Loans (including any claims of the Receiver
pursuant to Section 3.4(h) of the Primary P&A Agreement).

 

-20-



--------------------------------------------------------------------------------

(b) Prior to the Settlement Date, not more than once a month, Purchaser may
require that Seller make a request in a form and manner reasonable selected by
Purchaser to the Receiver to purchase any Transferred Loan that Purchaser can
establish is evidenced by forged or stolen instruments as of the Bank Closing
Date; provided that, (1) Purchaser represents to Seller that it has not prior to
such request taken any of the actions set forth in Section 3.4(a)(iii) of the
Primary P&A Agreement and (2) Purchaser agrees in writing to indemnify Seller
and Receiver against any and all claims of any person with respect to such
Transferred Loan (including any claims of the Receiver pursuant to
Section 3.4(b) of the Primary P&A Agreement).

(c) In connection with any attempted put under this Section 7.9:

(1) Prior to Seller making any such request, Purchaser shall provide Seller all
information required by the Receiver in such form as provided for in the Primary
P&A Agreement;

(2) Purchaser shall deliver directly to the Receiver or, if not possible, to
Seller all documents, “Credit Files” (as defined in the Primary P&A Agreement),
the information required by Section 9.6(c) of the Primary P&A Agreement and any
additional information as the Receiver may request;

(3) Purchaser shall provide the Receiver with full access to all relevant books
and records;

(4) Purchaser agrees to enter into any repurchase, indemnity or other agreement
requested by the Receiver;

(5) Any repurchases will be at the “Repurchase Price” (as defined in the Primary
P&A Agreement) as set forth in the Primary P&A Agreement; and

(6) Prior to any repurchase, Purchaser will administer and manage any
Transferred Asset with usual and prudent banking standards and business
practices until such repurchase is complete.

(d) Purchaser agrees to repurchase (or to pay Seller the funds necessary to
repurchase) any Transferred Asset that the Receiver has the right to reverse the
repurchase of in accordance with Section 3.4(g) of the Primary P&A Agreement and
agrees to transfer any required purchase price directly to the Receiver or, if
not possible, to Seller.

(e) The Parties agree that the only obligation of Seller under this Section 7.9
is to make the request of Purchaser and to cooperate with any purchase that the
Receiver agrees to (including passing on any funds if received by Seller).
Seller makes no representation or warranty as to whether Receiver will honor
this put right for the Transferred Assets.

 

-21-



--------------------------------------------------------------------------------

Section 7.10. Retention or Repurchase of Assets Essential to Receiver.

(a) Purchaser agrees, at the request of the Receiver set forth in a written
notice to Seller or Purchaser, to sell, assign, transfer, convey, and deliver
directly to the Receiver or, if not possible, to Seller all of its right, title
and interest in and to, any Transferred Asset essential to the Receiver as
determined by the Receiver in its discretion in the manner contemplated in
Section 3.6 of the Primary P&A Agreement.

(b) Upon the repurchase of any Transferred Assets by the Receiver pursuant to
Section 3.6 of the Primary P&A Agreement, Purchaser shall receive the amount
contemplated in Section 3.6(b) of the Primary P&A Agreement directly from the
Receiver or, if not possible, from Seller, on the date received from the
Receiver.

Section 7.11. Agreement with Respect to Public Deposits. Purchaser agrees that
with respect to any Transferred Deposits of public money, it shall, promptly
after the Effective Time, properly secure such Transferred Deposits with assets
of Purchaser sufficient to properly secure such Transferred Deposits, as
contemplated in Section 2.1(a) of the Primary P&A Agreement.

Section 7.12. Agreement with Respect to Interest on Non-Transaction Deposits and
Early Withdrawal. Purchaser agrees to, from and after the Effective Time, assume
the obligations of Seller under Section 2.2 of the Primary P&A Agreement with
respect to interest on Transferred Deposits, including but not limited to:

(a) paying an interest rate on any non-transaction Transferred Deposit that is
not less than the lowest rate offered by Purchaser or Seller to its depositors
for non-transaction deposit liabilities (it being understood that Seller will,
upon request, provide information necessary for Purchaser to comply with this
covenant); and

(b) permitting each owner of a Transferred Deposit to withdraw all or any
portion of such depositor’s Transferred Deposits, without penalty for early
withdrawal, as long as such deposits are not pledged as collateral for a loan.
If any Transferred Deposit has been pledged to secure an obligation of the
depositor or other party, any withdrawal thereof shall be subject to the terms
of the agreement governing such pledge.

Section 7.13. Agreement with Respect to Unclaimed Deposits.

(a) Purchaser agrees to, from and after the Effective Time, fully comply with
all obligations of Seller with respect to all Transferred Deposits that have not
been claimed by the depositor by certain dates (the “Unclaimed Deposits”)
contained in Section 2.3 of the Primary P&A Agreement, including but not limited
to:

(1) providing to the Receiver (with a copy to Seller) a list of all Unclaimed
Deposits no later than the fifteenth (15) month anniversary of the Bank Closing
Date;

(2) sending the final notice in the form contained in Exhibit 2.3A of the
Primary P&A Agreement to the owners of any Unclaimed Deposits promptly after
Seller (provided Seller has provided Purchaser prompt written notice thereof) or
Purchaser receives the Receiver’s authorization;

 

-22-



--------------------------------------------------------------------------------

(3) promptly after mailing the final notice, completing and providing to the
Receiver (with a copy to Seller) an affidavit of mailing in the form contained
in Exhibit 2.3B of the Primary P&A Agreement; and

(4) within fifteen (15) days of the end of the eighteen (18) month period
commencing from the Bank Closing Date, (A) refunding directly to the Receiver
or, if not possible, to Seller the full amount of any Unclaimed Deposit (without
reduction for service charges), (B) providing directly to the Receiver or, if
not possible, to Seller a schedule of all such Unclaimed Deposits in a form
satisfactory to the Receiver, and (C) assigning, transferring, conveying and
delivering directly to the Receiver or, if not possible, to Seller all right,
title and interest of Purchaser in and to any records related to the Unclaimed
Deposits.

(b) From and after the Effective Time and continuing until the end of the
eighteen (18) month period commencing from the Effective Time, Purchaser hereby
agrees to provide directly to the Receiver or, if not possible, to Seller, in
response to any request by the Receiver, a schedule of Unclaimed Deposits, in
substantially the form requested by the Receiver.

Section 7.14. Continuation of Banking Business.

(a) Full Service Banking. For the period commencing on the first (1st) Business
Day after the Bank Closing Date and ending one hundred and eighty (180) days
from the Bank Closing Date, Purchaser shall provide full service banking in the
“Failed Bank Assessment Area” (as defined in the Primary P&A Agreement). During
such one hundred and eighty (180) day period, Purchaser may not close or sell
any Transferred Branches without the consent of Seller, who will only consent if
Seller or Purchaser has received the prior written consent of the Receiver and
provides evidence of the receipt of any other required regulatory approvals.

(b) Safe Deposit Box Business. From and after the Effective Time, Purchaser
agrees to assume, perform and discharge, in the usual course of conducting a
banking business, the duties and obligations of Seller under the Primary P&A
Agreement with respect to all safe deposit boxes, if any, of the Transferred
Branches (the “Safe Deposit Box Business”) and to maintain all of the necessary
facilities for the use of such boxes by the renters thereof during the period
for which such boxes have been rented and the rent therefor paid to the Failed
Bank, subject to the provisions of the Safe Deposit Contracts between the Failed
Bank and the respective renters of such boxes; provided that Purchaser may
relocate the safe deposit boxes of any Transferred Branches to any office of
Purchaser located in the Failed Bank Assessment Area in which such safe deposit
boxes were located. The safe deposit boxes shall be located and maintained in
such Failed Bank Assessment Area for a minimum of one (1) year from the Bank
Closing Date.

(c) Safekeeping Business. From and after the Effective Time, Purchaser agrees to
accept the Safekeeping Assets, if any, held by the Transferred Branches in
safekeeping for its customers as of the Bank Closing Date (the “Safekeeping
Business”). Purchaser agrees to assume, perform and discharge all duties and
obligations with respect to such Safekeeping Assets held in safekeeping.
Purchaser agrees to provide directly to the Receiver or, if not possible, to

 

-23-



--------------------------------------------------------------------------------

Seller, written verification of all Safekeeping Assets within sixty (60) days
after the Bank Closing Date and hold and maintain the Safekeeping Assets in the
Failed Bank Assessment Area for a minimum of one (1) year from the Bank Closing
Date. Notwithstanding the foregoing, Purchaser may relocate the Safekeeping
Assets of any Transferred Branches to any office of Purchaser within the Failed
Bank Assessment Area.

Section 7.15. Insurance.

(a) From and after the Effective Time, Purchaser agrees to obtain and maintain
insurance coverage acceptable to the Receiver (including public liability, fire,
and extended coverage insurance) naming Purchaser as insured and the Receiver as
additional insured, effective from and after the Bank Closing Date, with respect
to all Bank Premises and Personal Property located on or at those Bank Premises.
Purchaser’s obligation to insure and to maintain the Receiver as an additional
insured on Bank Premises insurance coverage will cease upon either the Bank
Premises Surrender Date or the date Purchaser receives a deed for Owned Bank
Premises or assumes the lease for Leased Bank Premises.

(b) From and after the Effective Time, Purchaser agrees to assume, perform and
discharge Seller’s FDIC Obligations with respect to insurance as it relates to
the Transferred Branches set forth in Section 4.10 of the Primary P&A Agreement,
including the obligation to reimburse the Receiver in accordance with
Section 4.10(b) of the Primary P&A Agreement.

Section 7.16. Office Space for Receiver and Corporation. For the period
commencing on the day following the Bank Closing Date and ending on the one
hundred fiftieth (150th) day following the Bank Closing Date (subject to the
Receiver’s right to an extension as provided in Section 4.11(b) of the Primary
P&A Agreement), Purchaser agrees to provide the Receiver to the extent it is
requested by the Receiver of Purchaser as an Alliance Bidder, without charge,
adequate and suitable “FDIC Office Space” (as defined in the Primary P&A
Agreement) at the Bank Premises occupied by Purchaser, to promptly reimburse the
Receiver for any relocation costs and to pay any occupancy related invoices, in
each case, to the extent provided in Section 4.11 of the Primary P&A Agreement
(either directly or, if not possible, through Seller).

Section 7.17. Employee Matters.

(a) Transferred Branch Employees. Within fifteen (15) days after the Bank
Closing Date, Purchaser shall make a final determination as to whether it
desires to retain any of the employees of the Transferred Branches (such
employees, collectively, the “Transferred Branch Employees”) and in conjunction
with such final determination, Purchaser shall (1) make an offer to each
Transferred Branch Employee that it desires to retain (collectively, the
“Retained Employees”) and (2) provide Seller with written notice of each
Transferred Branch Employee that it has determined not to retain (it being
understood that Seller will promptly pass on the final determination made by
Purchaser to the Receiver). Purchaser agrees to be responsible for all salaries
and other compensation, the cost of providing employee benefits, other payroll
costs and any costs incurred by Seller pursuant to Section 4.12(c) of the
Primary P&A Agreement, in each case, for each Transferred Branch Employee from
the Bank Closing Date until Purchaser either hires such Transferred Branch
Employee who is a Retained Employee or provides Seller written notice that it
will not retain such Transferred Branch Employee. For the avoidance of doubt, a

 

-24-



--------------------------------------------------------------------------------

Retained Employee who rejects Purchaser’s offer of employment shall cease to be
a Retained Employee as of the date of such rejection and shall be deemed to be a
Transferred Branch Employee that Purchaser has determined not to retain.
Purchaser hereby agrees to offer to the Retained Employees employee benefits
that are substantially comparable in the aggregate to those employee benefits
that Purchaser offers to its similarly situated employees. In the event the
Receiver utilizes the services of any Transferred Branch Employee, the Parties
hereby agree to seek arrangements so that the Receiver can reimburse Purchaser
directly (or if not possible, Seller hereby agrees to pass on all such
reimbursement from the Receiver to Purchaser).

(b) Continuation Coverage. From and after the Effective Time, Purchaser agrees
to assist the Receiver in offering Transferred Branch Employees or former
employees of the Transferred Branches (if any), who, prior to the Bank Closing
Date, were “Eligible Individuals” (as defined in the Primary P&A Agreement), the
opportunity to obtain health insurance coverage in the Corporation’s Federal
Insurance Administration Continuation Coverage Plan as provided in
Section 4.12(a) of the Primary P&A Agreement. Purchaser agrees to provide the
Receiver with the written notice required by Section 4.12(a) of the Primary P&A
Agreement not later than five (5) Business Days after the Bank Closing Date
(with a copy of such notice delivered to Seller).

(c) Qualified Beneficiaries; Expenses. From and after the Effective Time,
Purchaser agrees to assist the Receiver in offering the Eligible Individuals who
are “Qualified Beneficiaries” (as defined in the Primary P&A Agreement) of the
Transferred Branches the opportunity to obtain health insurance coverage in the
Corporation’s Federal Insurance Administration Continuation Coverage Plan as
provided in Section 4.12(b) of the Primary P&A Agreement. Purchaser hereby
agrees to bear all expenses incurred and paid by Seller (A) in connection with
the FDIC Obligations with respect to the Transferred Branches and (B) in
providing health insurance continuation coverage to any Eligible Individuals of
the Transferred Branches who are Retained Employees and such Retained Employees’
Qualified Beneficiaries.

Section 7.18. Duties with Respect to Depositors of Transferred Branches.

(a) Payment of Checks, Drafts, Orders and Transferred Deposits. From and after
the Effective Time, subject to Section 7.21 of this Agreement, Purchaser agrees
to pay all properly drawn checks, drafts, withdrawal orders and deposits of
holders of Transferred Deposits presented for payment, whether drawn on the
check or draft forms provided by the Failed Bank or Purchaser, to the extent
that the deposit balances to the credit of the respective makers or drawers
assumed are sufficient to permit the payment thereof, and in all other respects
to discharge, in the usual course of conducting a banking business, the duties
and obligations of the Failed Bank or Seller with respect to the deposit
balances due and owing to the depositors of the Failed Bank assumed by Purchaser
under this Agreement.

(b) Certain Agreements Related to Transferred Deposits. From and after the
Effective Time, except as may be modified in accordance with Section 2.2 of the
Primary P&A Agreement, Purchaser agrees to honor the terms and conditions of any
written escrow or loan servicing agreement or other similar agreement related to
the Transferred Deposits.

 

-25-



--------------------------------------------------------------------------------

(c) Notice to Depositors. From and after the Effective Time, Purchaser agrees to
timely provide each notice required by Section 5.3 of the Primary P&A Agreement,
including the newspaper notice required by Section 5.3(a) of the Primary P&A
Agreement; provided that, prior to making any such notices, Purchaser will seek
the approval of the Receiver (or its counsel). Purchaser will provide to Seller
and the Receiver the affidavits of publication and mailing as required by and in
the timeframe provided in Section 5.3(c) of the Primary P&A Agreement.

Section 7.19. Books and Records.

(a) As of the Effective Time, subject to applicable law and Seller’s obligations
under the Primary P&A Agreement, Seller shall assign, transfer, convey and
deliver to Purchaser all files, documents and records in Seller’s possession to
the extent that they solely pertain to the Transferred Assets and Assumed
Liabilities, including any account history related to the Transferred Deposits
and Transferred Loans and all such files, documents and records maintained on
electronic or magnetic media in the electronic database system of Seller that
are reasonably accessible on a branch-by-branch basis, and, to the extent
permitted by law, including copies of all personnel files relating to the
Transferred Branch Employees; provided that Seller may retain any records
necessary to provide services under the TSA for the duration of the term of the
TSA (such records, and together with other files, documents and records in
Seller’s possession to the extent they pertain to both the Transferred Assets
and Assumed Liabilities under this Agreement and the “Acquired Assets” and
“Liabilities Assumed” (each as defined in the Primary P&A Agreement) under the
Primary Agreement, the “Retained Records”) and Seller shall provide Purchaser
reasonable access to the Retained Records. Such files, documents and records
shall include all materials set forth in Section 6.1 of the Primary P&A
Agreements with respect to the Transferred Assets, the Assumed Liabilities and
the Transferred Branches that are in Seller’s possession. Purchaser agrees, at
Seller’s expense, to return to Seller all files, documents and records located
in any Transferred Branches to the extent that they do not relate to the
Transferred Assets or the Assumed Liabilities and Purchaser agrees not to make
any use of such records or documents and to keep such records and documents
confidential in accordance with Section 11.5 of this Agreement.

(b) From and after the Effective Time, subject to Seller’s obligations under the
Primary P&A Agreement, as to any file, document, or record, as of the time of
transfer and until any return thereof to Seller, Purchaser shall become
responsible for maintaining such file, document or record transferred to it
pursuant hereto. Purchaser will preserve and hold such files, documents and
records in safekeeping as required by applicable law and in accordance with
Purchaser’s customary practices.

(c) From and after the Effective Time, Purchaser will permit Seller and its
representatives, at reasonable times and upon reasonable notice, at Seller’s
sole cost and expense, except as set forth in Section 7.19(d) of this Agreement,
to examine, inspect, copy and reproduce any such files, documents or records, to
the extent reasonably required in connection with any third party claim, action,
litigation or other proceeding involving Seller or its affiliates or in
connection with any legal obligation owed by Seller or its affiliates to any
present or former depositor or obligor or other customer or any governmental
authority, including for purposes of preparing regulatory reports and Tax
Returns. “Tax Returns” means, collectively, any return,

 

-26-



--------------------------------------------------------------------------------

declaration, report, claim for refund, or information return, statement or other
filing relating to Taxes and declaration of estimated Tax, including any
schedule or attachment thereto, and including any amendment thereof.

(d) From and after the Effective Time, except to the extent such records were
required to be transferred pursuant to Section 7.19(a) of this Agreement and
were not so transferred (in which case the records shall be provided at no
cost), the Party providing copies of records may charge its customary rate for
research and for the cost of providing such copies, including its personnel
costs.

(e) From and after the Effective Time, Purchaser agrees to assume Seller’s FDIC
Obligations with respect to compliance with Sections 6.3 and 6.4 of the Primary
P&A Agreement with respect to any books and records transferred to the Purchaser
pursuant to this Section 7.19. Purchaser will retain all records (1) transferred
hereunder and (2) generated after the Effective Time with respect to the
Transferred Assets, the Assumed Liabilities and the Transferred Branches, in
each case, for at least the period during which Seller is required to retain
such records under Section 6.3 of the Primary P&A Agreement and will permit the
Receiver access to such records to the extent provided in Section 6.4 of the
Primary P&A Agreement. Purchaser acknowledges and agrees that Seller’s
obligations hereunder are subject in all respects to Seller’s FDIC Obligations
under Article VI of the Primary P&A Agreement.

Section 7.20. Payment of Transferred Deposits. From and after the Effective
Time, in the event any depositor does not accept the obligation of Purchaser to
pay any deposit liability of the Failed Bank assumed by Purchaser pursuant to
this Agreement and asserts a claim against the Receiver or Seller for all or any
portion of any such liability, Purchaser agrees on demand to provide directly to
the Receiver or, if not possible, to Seller funds sufficient to pay such claim
in an amount not in excess of the liability reflected on the books of Purchaser
at the time such claim is made. Upon payment by Purchaser to Seller or the
Receiver or Seller of such amount, Purchaser will be discharged from any further
obligation under this Agreement to pay to any such depositor the amount of such
Transferred Deposit liability paid to Seller or the Receiver.

Section 7.21. Withheld Payments of Transferred Deposits. From and after the
Effective Time, at any time, if Seller receives direction from the Receiver to
withhold payment of all or any portion of any Transferred Deposit pursuant to
Section 9.5 of the Primary P&A Agreement, upon notice from Seller, Purchaser
agrees to hold such deposit and not to make any payment of such deposit balance
to or on behalf of the depositor, or to itself, whether by way of transfer,
set-off or otherwise. Purchaser agrees to maintain the “withheld payment” status
of any such deposit balance, return all or any portion of such deposit balance
directly to the Receiver or the Corporation, as appropriate, or, if not
possible, to Seller, or reimburse directly to the Corporation or the Receiver,
as the case may be, or, if not possible, to Seller in the manner contemplated in
Section 9.5 of the Primary P&A Agreement.

Section 7.22. Proceedings with Respect to Certain Transferred Assets and Assumed
Liabilities.

(a) From and after the Effective Time, in connection with any investigation,
proceeding or other matter with respect to any asset or liability of the Failed
Bank retained by the

 

-27-



--------------------------------------------------------------------------------

Receiver, or any asset of the Failed Bank repurchased by the Receiver pursuant
to the Primary P&A Agreement, Purchaser agrees to cooperate to the extent
reasonably required by the Receiver, at its own expense.

(b) From and after the Effective Time, in addition to its obligations under
Section 7.19 of this Agreement, Purchaser agrees to provide representatives of
the Receiver access in the manner contemplated in Section 9.6(b) of the Primary
P&A Agreement.

Section 7.23. Information. From and after the Effective Time, Purchaser agrees
to promptly provide to the Corporation such other information, including
financial statements and computations, relating to the performance of the
provisions of the Primary P&A Agreement with respect to the Transferred Assets,
the Assumed Liabilities and the Transferred Branches, as the Corporation or the
Receiver may request from time to time (including requests by Seller), and, at
the request of the Receiver, make available employees of the Failed Bank
employed or retained by Purchaser to assist in preparation of the Pro Forma
statement.

Section 7.24. Audit by Receiver or Corporation. From and after the Effective
Time, Purchaser agrees to cooperate with Seller if and when the Receiver or the
Corporation performs an audit to determine Seller’s compliance with the Primary
P&A Agreement in the manner contemplated in Section 13.17 of the Primary P&A
Agreement and to the extent that such audit is related to any Transferred Assets
or Assumed Liabilities herein, at its own expense. Purchaser agrees to make any
required adjustments to the Purchase Price resulting from any such audit in a
manner to give such adjustments retroactive effect.

Section 7.25. Tax Matters.

(a) Purchaser shall be responsible for all Transfer Taxes that may be imposed on
the purchase and sale of the Transferred Assets.

(b) Purchaser shall be responsible for paying all real property Taxes related to
the Transferred Assets or Assumed Liabilities allocable to the period from and
after the Effective Time. If Tax statements for any Transferred Assets or
Assumed Liabilities are sent directly to Seller by a Tax Authority after the
date of this Agreement, then Seller shall cause such statements to be forwarded
promptly to Purchaser.

(c) Purchaser shall promptly notify Seller in writing upon the receipt of notice
of any pending or threatened audits or assessments with respect to Taxes for
which Seller may be liable hereunder. Seller shall be entitled to participate at
its expense in the defenses of, and, at its option, take control of the complete
defense of, any Tax audit or administrative or court proceeding relating to
Taxes for which Seller may be liable, and to employ counsel of its choice at its
expense; provided that if Purchaser may also be liable under such pending or
threatened audits or assessments with respect to Taxes, Purchaser shall be
entitled to participate at its expense in the defenses of any such Tax audit or
administrative or court proceeding relating to Taxes for which Purchaser may be
liable, and to employ counsel of its choice at its expense. Purchaser may not
agree to settle any claim for Taxes for which Seller may be liable without prior
written consent of Seller.

 

-28-



--------------------------------------------------------------------------------

(d) Purchaser agrees to, from and after the Effective Time, assume, perform and
discharge Seller’s FDIC Obligations with respect to United States Federal and
state income tax informational reporting and other items as provided for in
Section 4.9 of the Primary P&A Agreement, solely to the extent applicable to
Purchaser.

(e) Purchaser shall not at any time, without the Corporation’s prior consent,
seek a private letter ruling or other determination from the Internal Revenue
Service or otherwise seek to qualify for any special tax treatment or benefits
associated with any payments made by the Receiver or Corporation pursuant to the
Primary P&A Agreement.

(f) “Tax” or “Taxes” means all taxes payable to any Taxing Authority, domestic
or foreign, including net income, gross receipts, alternative minimum, sales,
use, ad valorem, net worth, value added, transfer, franchise, employment,
withholding, stamp, property or other taxes including all interest and penalties
thereon, and additions to tax or additional amounts imposed by any Taxing
Authority, domestic or foreign.

(g) “Transfer Taxes” means all sales, use, value added, excise, registration,
documentary, stamp, transfer, real property transfer, recording, gains and other
similar Taxes and fees (together with any interest, penalties or additions to
Tax). The Parties shall cooperate in good faith to minimize such Transfer Taxes
to the extent legally permissible.

(h) “Tax Authority” means any foreign, federal, state or local government,
political subdivision or governmental or regulatory authority, agency, board,
bureau, commission, instrumentality or court or quasi-governmental authority,
body, or instrumentality exercising any authority to impose, regulate, or
administer the imposition of any Tax.

Section 7.26. Operating Expenses. Purchaser shall also be responsible for all
utility payments, telephone charges, rent, salaries, deposit insurance premiums,
other ordinary operating expenses of the Transferred Branches and other expenses
related to the Assumed Liabilities or Transferred Assets (including, for the
avoidance of doubt, any prepaid premiums or assessments related to insurance of
the Transferred Deposits by the FDIC) from and after the Effective Time.

Section 7.27. Defense and Settlement of Certain Claims. Purchaser agrees that
the Receiver shall have the right, in its discretion, to defend or settle any
claim or suit against Seller or Purchaser with respect to any Assumed Liability,
which claim or suit may result in a loss to the Receiver arising out of the
Primary P&A Agreement, or which existed against the Failed Bank before the Bank
Closing Date.

Section 7.28. Wrong Pocket Assets. If any time after the Closing Date, Seller,
on the one hand, or Purchaser, on the other hand, shall receive or otherwise
possess any asset that should belong to the other Party under this Agreement,
Seller and Purchaser agree to promptly transfer such asset to the Party so
entitled hereto.

Section 7.29. Release of Liens. As soon as reasonably practical following the
Closing Date, Seller will cause to be satisfied and fully released any and all
Covered Liens on the Transferred Assets.

 

-29-



--------------------------------------------------------------------------------

ARTICLE VIII

CONDITIONS TO PURCHASER’S OBLIGATIONS

The obligations of Purchaser to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:

Section 8.1. Representations and Warranties. The representations and warranties
made by Seller in Article V in this Agreement shall be true in all material
respects on and as of the Effective Time as though such representations and
warranties were made at and as of such time, except to the extent otherwise
provided herein or consented to by Purchaser.

Section 8.2. Obligations Performed. Seller shall have performed and complied in
all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by it prior to or on the Effective
Time.

Section 8.3. Bid Acceptance; Primary P&A Closing. The Alliance Bid shall have
been accepted by the FDIC and the closing under the Primary P&A Agreement shall
have occurred.

Section 8.4. Regulatory Approval. Purchaser and Seller shall have received all
necessary regulatory approvals of the transactions provided in this Agreement,
all notice and waiting periods required by law to pass shall have passed, no
proceeding to enjoin, restrain, prohibit or invalidate such transactions shall
have been instituted or threatened, and any conditions of any regulatory
approval shall have been met.

Section 8.5. Orders. No court or governmental authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
statute, rule, regulation, judgment, decree, injunction or other order (whether
temporary, preliminary or permanent) (any of the foregoing, an “Order”) which is
in effect and which prohibits or makes illegal the consummation of the
transactions contemplated hereby.

ARTICLE IX

CONDITIONS TO SELLER’S OBLIGATIONS

The obligations of Seller to complete the transactions contemplated in this
Agreement are conditioned upon fulfillment, on or before the Closing, of each of
the following conditions:

Section 9.1. Representations and Warranties. The representations and warranties
made by Purchaser in this Agreement shall be true in all material respects at
and as of the Effective Time as though such representations and warranties were
made at and as of such time, except to the extent otherwise provided herein or
consented to by Seller.

Section 9.2. Obligations Performed. Purchaser shall have performed and complied
in all material respects with all obligations and agreements required by this
Agreement to be performed or complied with by it prior to or on the Effective
Time.

 

-30-



--------------------------------------------------------------------------------

Section 9.3. Bid Acceptance; Primary P&A Closing. The Alliance Bid shall have
been accepted by the FDIC and the closing under the Primary P&A Agreement shall
have occurred.

Section 9.4. Regulatory Approval. Purchaser and Seller shall have received all
necessary regulatory approvals of the transactions provided in this Agreement,
all notice and waiting periods required by law to pass shall have passed, no
proceeding to enjoin, restrain, prohibit or invalidate such transactions shall
have been instituted or threatened, and any conditions of any regulatory
approval shall have been met.

Section 9.5. Orders. No court or governmental authority of competent
jurisdiction shall have enacted, issued, promulgated, enforced or entered any
Order which is in effect and which prohibits or makes illegal the consummation
of the transactions contemplated hereby.

ARTICLE X

TERMINATION

Section 10.1. Automatic Termination. Subject to Section 11.1 of this Agreement,
this Agreement will automatically terminate with no further action of the
Parties, if (a) prior to the Effective Time, one or more third parties
(including a “franchise” winner) enter into a purchase and assumption agreement
with the Receiver as the receiver of the Failed Bank and the Federal Deposit
Insurance Corporation in its corporate capacity or (b) the Closing does not
occur on the Bank Closing Date;

Section 10.2. Other Termination. Subject to Section 11.1 of this Agreement, this
Agreement may be terminated prior to the Effective Time:

(a) by the mutual consent in writing of Purchaser and Seller;

(b) by Purchaser or Seller in writing if the other shall have (1) been in breach
of any representation and warranty in any respect as would violate the closing
condition set forth in Section 8.1 or Section 9.1 of this Agreement, as
applicable (as if such representation and warranty had been made on and as of
the date hereof and on the date of the notice of breach referred to below) or
(2) failed to perform, in any material respect, any covenant or obligation
required to be performed prior to the Closing, and the Party seeking to
terminate the Agreement is not in breach of any covenant, undertaking or
obligation contained herein, and such breach has not been cured by the Bank
Closing Date;

(c) by either Purchaser or Seller in writing at any time after any applicable
regulatory authority has denied, by final non-appealable order, approval of any
application of either Party for approval of the transactions contemplated
herein; and

(d) by either Purchaser or Seller, in the event that an Order prohibiting or
making illegal the consummation of the transactions contemplated hereby is in
effect and has become final and non-appealable.

Section 10.3. Procedure upon Termination. In the event of termination pursuant
to Section 10.2 of this Agreement, and except as otherwise specifically stated
therein, written notice

 

-31-



--------------------------------------------------------------------------------

thereof shall be given to the other Party, and this Agreement shall terminate
immediately upon receipt of such notice unless an extension is consented to by
the Party having the right to terminate. If this Agreement is terminated as
provided herein,

(a) each Party will return all documents, work papers and other materials of the
other Party, including photocopies or other duplications thereof, relating to
this transaction, whether obtained before or after the execution hereof, to the
Party furnishing the same; and

(b) all information received by either Party hereto with respect to the business
of the other Party (other than information that is a matter of public knowledge
or that has heretofore been published in any publication for public distribution
or filed as public information with any governmental authority) shall not at any
time be used for any business purpose by such Party or disclosed by such Party
to third persons, unless required to disclose such information pursuant to
order, request or demand of a governmental authority or by judicial or
administrative process or by law.

Section 10.4. Payment of Expenses. Should the transactions contemplated herein
not be consummated because of a Party’s breach of this Agreement, in addition to
such damages as may be recoverable in law or equity, the other Party shall be
entitled to recover from the breaching Party, upon demand, itemization and
documentation, its reasonable outside legal, accounting, consulting and other
out-of-pocket expenses.

ARTICLE XI

MISCELLANEOUS PROVISIONS

Section 11.1. Survival. The Parties’ respective representations and warranties
contained in this Agreement shall survive until the expiration of any applicable
statute of limitations. The agreements and covenants contained in this Agreement
that by their terms contemplate performance after the Effective Time shall
survive the Effective Time in accordance with their terms.

Section 11.2. Amendment and Modification. The Parties hereto, by mutual consent
of their duly authorized officers, may amend, modify and supplement this
Agreement in such manner as may be agreed upon by them in writing.

Section 11.3. Waiver or Extension. Except with respect to required approvals of
the applicable governmental authorities, either Party, by written instrument
signed by a duly authorized officer, may extend the time for the performance of
any of the obligations or other acts of the other Party and may waive (a) any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or (b) compliance with any of the
undertakings, obligations, covenants or other acts contained herein.

Section 11.4. Assignment. This Agreement and all of the provisions hereof shall
be binding upon, and shall inure to the benefit of, the Parties hereto and their
permitted assigns, but neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned by either of the Parties hereto
without the prior written consent of the other Party.

 

-32-



--------------------------------------------------------------------------------

Section 11.5. Confidentiality. Each Party shall hold, and shall cause their
respective directors, officers, employees, agents, consultants and advisors to
hold, in confidence, unless compelled to disclose by judicial or administrative
process or by other requirements of applicable law or the applicable
requirements of any regulatory agency or relevant stock exchange, all non-public
records, books, contracts, instruments, computer data and other data and
information (collectively, “Information”) concerning the other Party (or, if
required under a contract with a third party, such third party) furnished to it
by such other Party or its representatives in connection with the transactions
contemplated by this Agreement (except to the extent that such Information was
(i) previously known by such Party on a non-confidential basis, (ii) in the
public domain through no fault of such Party or (iii) later lawfully acquired
from other sources by the Party to which it was furnished).

Section 11.6. Addresses for Notices, Etc. All notices, requests, demands,
consents and other communications provided for hereunder and under the related
documents shall be in writing and transmitted by nationally recognized air
courier (charges prepaid), telecopied or personally delivered (with receipt
thereof acknowledged) to the applicable Party at the address indicated below:

 

If to Seller: Banco Popular de Puerto Rico 209 Muñoz Rivera Avenue Hato Rey,
Puerto Rico 00918 Fax Number: 787-756-0277 Attn: Ignacio Alvarez and Javier D.
Ferrer With a copy to: Sullivan & Cromwell LLP 125 Broad Street New York, New
York 10004 Fax Number: 212-558-3588 Attn: Donald J. Toumey and Jared M. Fishman
If to Purchaser: FirstBank Puerto Rico 1519 Ponce De Leon Ave Santurce, Puerto
Rico 00909 Fax Number: 787-729-8139 Attn: Lawrence Odell with a copy to: Holland
& Knight LLP 701 Brickell Avenue, Suite 3300 Miami, Florida 33131 Fax Number:
305-789-7799 Attn: Alberto M. Hernandez and Roberto R. Pupo

 

-33-



--------------------------------------------------------------------------------

or, as to each Party, at such other address as shall be designated by such Party
by notice to the other Party complying with the terms of this Section 11.6 of
this Agreement.

Section 11.7. Counterparts. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

Section 11.8. Headings; Construction. The headings of the Sections and Articles
of this Agreement are inserted for convenience only and shall not constitute a
part thereof. References to sections, articles, schedules or exhibits are to the
sections, articles, schedules and exhibits contained in, referred to or attached
to this Agreement, unless otherwise specified. The Parties and their respective
counsel have participated jointly in the negotiation and drafting of this
Agreement. In addition, each of the Parties acknowledges that it is
sophisticated and has been advised by experienced counsel and, to the extent it
deemed necessary, other advisors in connection with the negotiation and drafting
of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the Parties and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to the knowledge of a Party will be deemed to
refer to the actual knowledge of such Party. Any reference to any law will be
deemed to refer to all rules and regulations promulgated thereunder, unless the
context requires otherwise. The word “including” means “including without
limitation.” A statement that an action has not occurred in the past means that
it is also not presently occurring. When any Party may take any permissive
action, including the granting of a consent, the waiver of any provision of this
Agreement or otherwise, whether to take such action is in its sole and absolute
discretion. The use of the masculine, feminine or neuter gender or the singular
or plural form of words will not limit any provisions of this Agreement. A
statement that an item is listed, disclosed or described means that it is
correctly listed, disclosed or described, and a statement that a copy of an item
has been delivered means a true and correct copy of the item has been delivered.

Section 11.9. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Puerto Rico.

Section 11.10. Jurisdiction; Enforcement. The Parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement exclusively in any state
court sitting in San Juan, Puerto Rico, or in the event (but only in the event)
that such court does not have subject matter jurisdiction over such action or
proceeding, in any federal court sitting in San Juan, Puerto Rico. In addition,
each of the Parties hereto irrevocably agrees that any legal action or
proceeding with respect to this Agreement and the rights and obligations arising
hereunder, or for recognition and enforcement of any judgment in respect of this
Agreement and the rights and obligations arising hereunder brought by the other
Party hereto or its successors or assigns shall be brought and determined
exclusively in any state court sitting in San Juan, Puerto Rico, or in the event
(but only in the event) that such court does not have subject matter
jurisdiction over such action or proceeding, in any federal court sitting in San
Juan, Puerto Rico.

 

-34-



--------------------------------------------------------------------------------

Section 11.11. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE, TO THE FULLEST
EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION (I) ARISING UNDER THIS AGREEMENT OR (II) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES IN
RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY, IN
EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY, OR OTHERWISE. THE PARTIES HEREBY FURTHER AGREE AND CONSENT THAT
ANY SUCH CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

Section 11.12. Entire Agreement. Except for the Alliance Agreement, the TSA and
the Primary P&A Agreement, this Agreement and the exhibits and attachments
hereto represent the entire agreement between the Parties respecting the
transactions contemplated hereby, and all prior or contemporaneous written or
oral proposals, agreements in principle, representations, warranties and
understandings between the Parties with respect to such matters are superseded
hereby and merged herein.

Section 11.13. Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

Section 11.14. Parties in Interest. Except as set forth in Section 4.1 and
Section 4.2 of this Agreement, nothing in this Agreement, express or implied, is
intended or shall be construed to confer upon or give to any person (other than
the Parties hereto, their successors and permitted assigns) any rights or
remedies under or by reason of this Agreement, or any term, provision,
condition, undertaking, warranty, representation, indemnity, covenant or
agreement contained herein.

[signature page follows]

 

-35-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their duly authorized officers as of the date first written above.

 

SELLER: BANCO POPULAR DE PUERTO RICO By: /s/ Richard L. Carrión Name:

Richard L. Carrión

Title:

Chairman and Chief Executive Officer

PURCHASER: FIRSTBANK PUERTO RICO By: /s/ Lawrence Odell Name:

LAWRENCE ODELL

Title:

Executive Vice President & General Counsel

[Signature Page to FirstBank Puerto Rico P&A Agreement]



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit 1

Transferred Branches

 

Branch Name

  

Branch Address

  

City

  

State

  

Zip Code

  

Owned/Leased

Aguadilla Branch

  

Plaza Ferran Shopping Center Carr#2 Km. 12.5

   Aguadilla    PR    00603    Leased

Rio Hondo Branch

  

Comerio Ave Plaza Del Parque Shopping Center

   Bayamon    PR    00959    Leased

Santa Rosa Branch

  

Road #2 Santa Rosa Shopping Center

   Bayamon    PR    00957    Leased

Las Catalinas Branch

  

Las Catalinas Mall Carr. PR-53, Intersección PR 156

   San Juan    PR    00725    Leased

Isla Verde Branch

  

Isla Verde Ave Lots 71,73 and 75

   Carolina    PR    00979    Owned

Condado Branch

  

Ashford Ave #1476 Esq De Diego

   Guaynabo    PR    00970    Owned

Humacao II Branch

  

Triumph Plaza Road #3 Km 83.6

   Humacao    PR    00792    Leased

Mayaguez Branch

  

Western Plaza II Road #2 Km 179.5

   Mayaguez    PR    00680    Leased

Galerias Paseos Mall Branch

  

Grand Boulevard Paseos, Suite 107

   San Juan    PR    00926    Leased

Vega Baja Branch

  

Calle Marginal Road # Km 38.0

   Vega Baja    PR    00693    Owned



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit 1.1(a)(1)(A)

Owned Bank Premises

 

Branch Name

  

Branch Address

  

City

  

State

  

Zip Code

Isla Verde Branch

  

Isla Verde Ave Lots 71,73 and 75

   Carolina    PR    00979

Condado Branch

  

Ashford Ave #1476 Esq De Diego

   Guaynabo    PR    00970

Vega Baja Branch

  

Calle Marginal Road # Km 38.0

   Vega Baja    PR    00693

 

-2-



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit 1.1(a)(1)(B)

Leased Bank Premises

 

Branch Name

  

Branch Address

  

City

  

State

  

Zip Code

Aguadilla Branch

  

Plaza Ferran Shopping Center Carr#2 Km. 12.5

   Aguadilla    PR    00603

Rio Hondo Branch

  

Comerio Ave Plaza Del Parque Shopping Center

   Bayamon    PR    00959

Santa Rosa Branch

  

Road #2 Santa Rosa Shopping Center

   Bayamon    PR    00957

Humacao II Branch

  

Triumph Plaza Road #3 Km 83.6

   Humacao    PR    00792

Mayaguez Branch

  

Western Plaza II Road #2 Km 179.5

   Mayaguez    PR    00680

Galerias Paseos Mall Branch

  

Grand Boulevard Paseos Suite 107

   San Juan    PR    00926

Las Catalinas Branch

  

Las Catalinas Mall Carr. PR-53, Intersección PR 156

   San Juan    PR    00725

 

-3-



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit 1.1(a)(5)(C)

Final Project 15001 Loan Pools as of 12/31/141

(see attached Annex A)

 

1  Provided by the FDIC.

 

-4-



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit 1.2(a)(1)

Assumed Deposits Associated with Transferred Branches as of 12/31/142

 

Branch Name

  

Branch Address

  

City

  

State

   Balance  

Aguadilla Branch

  

Plaza Ferran Shopping.Center Carr#2 Km. 12.5

   Aguadilla    PR    $ 31,787,427   

Rio Hondo Branch

  

Comerio Ave Plaza Del Parque Shopping Center

   Bayamon    PR    $ 109,087,236   

Santa Rosa Branch

  

Road #2 Santa Rosa Shopping Center

   Bayamon    PR    $ 47,500,204   

Las Catalinas Branch

  

Las Catalinas Mall Carr. PR-53, Intersección PR 156

   San Juan    PR    $ 136,299,572   

Isla Verde Branch

  

Isla Verde Ave Lots 71,73 and 75

   Carolina    PR    $ 33,063,087   

Condado Branch

  

Ashford Ave #1476 Esq De Diego

   Guaynabo    PR    $ 37,597,093   

Humacao II Branch

  

Triumph Plaza Road #3 Km 83.6

   Humacao    PR    $ 49,888,494   

Mayaguez Branch

  

Western Plaza II Road #2 Km 179.5

   Mayaguez    PR    $ 37,710,749   

Galerias Paseos Mall Branch

  

Grand Boulevard Paseos Suite 107

   San Juan    PR    $ 93,324,179   

Vega Baja Branch

  

Calle Marginal Road # Km 38.0

   Vega Baja    PR    $ 49,136,958               

 

 

 

Total

  625,395,000               

 

 

 

 

2  For informational purposes only. Information provided by the FDIC.

 

-5-



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit 2.2(b)(6)

Form of Closing Statement

CLOSING STATEMENT

 

Cash due to Purchaser for:

      

Transferred Deposits1

       $            

Total Cash due to Purchaser

       $            

Cash due to Seller for:

      

Real Property and Personal

       $            

Property

      

Coins and Currency - Face

       $            

Amount

       Transferred Loans   Book Value2      Percentage     Purchase Price  

Overdraft Loans

  $                  62.40 %    $            

Deposit Secured Loans

  $                  62.40 %    $            

SFR Loans

  $                  91.00 %    $            

Premium for Transferred Deposits

       1.60 %    $            

Seller Transfer Costs

       $            

Total Cash due to Seller

       $            

Net cash due to Purchaser

       $            

 

1  At Book Value as defined in the Primary P&A Agreement.

2  As defined in the Primary P&A Agreement.

 

-6-



--------------------------------------------------------------------------------

ANNEX A

CONFIDENTIAL

As of 12/31/14 PR Asset Pools

 

        Pool             Current     Number of  

Pool Description

 

Pool #

  Totals    

Status

 

Loan Type

  Balance     Loans     Pool 10 is Required          

Deposit Secured Consumer Credit Card Overdraft Protection

  10     U.S. Loans      Performing   Deposit Secured-US     8,622,533       9
     10     PR Loans      Performing   Deposit Secured     156,040       53     
10     PR Loans      Performing   Consumer     711,913       205      10    
PR Loans      Non-performing   Consumer     97,078       96      10     PR Loans
     Performing   Credit Card     5,157,446       2,362     10     PR Loans     
Non-performing   Credit Card     461,134       139     10     PR Loans     
Performing   OD Protection Loans     6,863,336       2,205     10     PR Loans
     Non-performing   OD Protection Loans     53,949       2      

 

 

       

 

 

   

 

 

  Total Pool 10 $ 22,123,429      22,123,429     5,071    Pool 20 is Required

PERFORMING SFR

20 Performing SFR - 1st lien   604,108,767     4,792   20 Performing
SFR 2nd and 3rd lien   78,804,731     3,131      

 

 

       

 

 

   

 

 

  Total Pool 20 $ 682,913,498      682,913,498     7,923      

 

 

       

 

 

   

 

 

  30-Optional Pool

PERFORMING SFR OTHER

30 Performing Condo   320,898,936     2,718   30 Performing 2 to 4   2,964,306  
  14   30 Performing SFR Other   863,107     4      

 

 

       

 

 

   

 

 

  Total Pool 30 $ 324,726,350      324,726,350     2,736      

 

 

       

 

 

   

 

 

  40-Optional Pool   (not tied to franchise bid - may be bid stand alone by
asset buyer)   

PERFORMING SFR MODS

40 Mod SFR Mods 1st client   202,413,640     2,465   40 Mod SFR Mods 2nd client
  4,972,211     229      

 

 

       

 

 

   

 

 

  Total Pool 40 $ 207,385,850      207,385,850     2,694      

 

 

       

 

 

   

 

 

  50-Optional Pool   (not tied to franchise bid - may be bid stand alone by
asset buyer)

NON-PERFORMING SFR

50 Non-performing SFR 1st Lien   69,664,367     605    50 Non-performing
SFR 2nd and 3rd lien   8,505,866     358    50 Non-performing
Condo and multi family   30,880,329     310    50 Non-performing SFR Mods - 1st
lien NPL   91,159,726     1,135    50 Non-performing SFR Mods - 2nd and 3rd lien
NPL   1,908,686     100       

 

 

       

 

 

   

 

 

  Total Pool 50 $ 202,118,973      202,118,973     2,508    60-Optional Pool

PERFORMING CRE AND C&I

60 Performing CRE Multi-family   587,389     4    60 Performing CRE Office  
2,540,725     9    60 Performing CRE Retail/Gas/C-store   2,417,930     20    60
Performing CRE Lodging   180,289     2    60 Performing CRE Industrial  
22,696,251     4    60 Performing CRE Other (mixed use)   62,282,412     500   
60 Performing C&I Secured by SFR   6,219,612     35    60 Performing C&I Secured
by Other RE   26,173     1    60 Performing C&I other   553,691     34       

 

 

       

 

 

   

 

 

  Total Pool 60 $ 97,504,473      97,504,473     609   



--------------------------------------------------------------------------------

CONFIDENTIAL

 

70-Optional Pool   (not tied to franchise bid - may be bid stand alone by asset
buyer)   

Recovery SFR

70 Performing Recovery Residential RE   154,498,223     2,243   70
Non-performing Recovery Residential RE   95,592,722     1,339      

 

 

       

 

 

   

 

 

  Total Pool 70 $ 250,090,944      250,090,944     3,582      

 

 

       

 

 

   

 

 

  80-Optional Pool   (not tied to franchise bid - may be bid stand alone by
asset buyer)   

GOVERNMENT GUARANTEED

80 Performing Govt. Guaranteed SFR   42,351,006     416    80 Performing
Govt. Guaranteed CRE   3,744,773     17    80 Non-performing
Govt. Guaranteed SFR   6,511,304     96    80 Non-performing
Govt. Guaranteed CRE   11,468,908     97       

 

 

       

 

 

   

 

 

  Total Pool 80 $ 64,075,991      64,075,991     626    90-Optional Pool   (not
tied to franchise bid - may be bid stand alone by asset buyer)   

DORAL RECOVERY and Commercial PERFORMING AND NON-PERFORMING

90 Performing ADC - Commercial   6,362,815     15    90 Performing Land  
15,468,734     171    90 Performing CRE   57,167,009     252    90 Performing
C&I   3,020,254     25    90 Non-performing Land   67,134,207     103    90
Non-performing CRE Multi-family   6,377,344     54    90 Non-performing CRE
office   8,933,212     39    90 Non-performing CRE Retail/Gas/C-store  
21,225,541     97    90 Non-performing Church   1,948,054     3    90
Non-performing CRE Industrial   10,339,697     5    90 Non-performing CRE Other
(mixed use)   229,384,105     731    90 Non-performing C&I SFR/ORE/Unsecured  
6,198,233     151    90 Non-performing ADC   18,641,120     18    90    

 

 

       

 

 

   

 

 

  Total Pool 90 $ 452,200,325      452,200,325     1,664       

 

 

       

 

 

   

 

 

  Total Main PR $ 2,303,139,833   

Please note that all pools are tied to the franchise bid except for bids on
pools: 40, 50, 70, 80, 90, ORE, The “Doral Money, Inc. Package”, Doral Mortgage,
LLC and the MSR’s. (These may be bid by both asset buyers and franchise buyers.)

THESE LOAN POOLS ALREADY EXCLUDE THE LOANS SOLD PRIOR TO 12/31/14 BUT THAT
CLOSED IN JANUARY OF 2015.

(Any loans within Doral Money, Inc. and Doral Mortgage, LLC are NOT INCLUDED in
these pools)



--------------------------------------------------------------------------------

CONFIDENTIAL

 

As of 12/31/14 US Asset Pools

 

        Pool             Current     Number of  

Loan Pool Description

  Pool #   Totals    

Status

 

Loan Type

  Balance     Loans     100-Optional          

SFR

  100     Performing   SFR - 1st lien     7,640,736       26     100    
Non-performing   SFR 1st, 2nd lien and other     725,510       4     100     ORE
  SFR     380,127       2      

 

 

       

 

 

   

 

 

  Total Pool 100 $ 8,746,374      8,746,374     30      

 

 

       

 

 

   

 

 

  200-Optional

ADC and Land

200 Performing ADC - Residential   27,857,847     3    200 Performing ADC -
Commercial   370,076,426     96    200 Performing Land   11,600,000     2       

 

 

       

 

 

   

 

 

  Total Pool 200 $ 409,534,272      409,534,272     101       

 

 

       

 

 

   

 

 

  300-Optional

CRE

300 Performing CRE - Multi   149,484,417     27    300 Performing CRE office  
15,314,913     4    300 Performing CRE Retail/Gas/C-store   1,971,122     1   
300 Performing CRE Lodging   9,350,000     1    300 Performing CRE Industrial  
28,704,685     1    300 Performing CRE Other   42,515,600     6    300 ORE CML  
725,000     1       

 

 

       

 

 

   

 

 

  Total Pool 300 $ 248,065,738      248,065,738     41    400-Optional

CRE Property Lending

400 Performing CRE Other (mixed use)   319,902,462     40       

 

 

       

 

 

   

 

 

  Total Pool 400 $ 319,902,462    500-Optional

C&I

500 Performing C&I Secured Business Assets   7,371,228     2    500 Performing
C&I Secured by SFR   107,648     1    500 Performing C&I Secured by REO  
49,238,053     3   500 Performing C&I unsecured   —        1   500 Performing
C&I Other   247,904,026     257      

 

 

       

 

 

   

 

 

  Total Pool 500 $ 304,620,955      304,620,955     264    Total U.S. Pools $
1,290,869,800   

THESE LOAN POOLS ALREADY EXCLUDE THE LOANS SOLD PRIOR TO 12/31/14 BUT THAT
CLOSED IN JANUARY OF 2015.

(Any loans within Doral Money, Inc. and Doral Mortgage, LLC are NOT INCLUDED in
these pools)